Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 1 of 246




          ATTACHMENT A
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 12 of
                                                                     of 38
                                                                        246




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       *
                                               *    CRIMINAL NO. 17-201-1 (ABJ)(S-5)
                                               *
       v.                                      *    Violations: 18 U.S.C. § 371
                                               *
PAUL J. MANAFORT, JR.,                         *
                                               *
              Defendant.                       *
                                               *
                                            *******


                       SUPERSEDING CRIMINAL INFORMATION

The Special Counsel informs the Court:

1.    PAUL J. MANAFORT, JR. (MANAFORT) served for years as a political consultant and

lobbyist. Between at least 2006 and 2015, MANAFORT conspired with Richard W. Gates (Gates),

Konstantin Kilimnik (Kilimnik), and others to act, and acted, as unregistered agents of a foreign

government and political party. Specifically, MANAFORT conspired to act and acted as an agent

of the Government of Ukraine, the Party of Regions (a Ukrainian political party whose leader

Victor Yanukovych was President from 2010 to 2014), President Yanukovych, and the Opposition

Bloc (a successor to the Party of Regions that formed in 2014 when Yanukovych fled to Russia).

MANAFORT generated more than 60 million dollars in income as a result of his Ukraine work.

In order to hide Ukraine payments from United States authorities, from approximately 2006

through at least 2016, MANAFORT, with the assistance of Gates and Kilimnik, laundered the

money through scores of United States and foreign corporations, partnerships, and bank accounts.

2.    In furtherance of the scheme, MANAFORT funneled millions of dollars in payments into
                                               1
       Case
        Case1:17-cr-00201-ABJ
              1:17-cr-00201-ABJ Document
                                 Document528-1 Filed 09/14/18
                                          419 Filed  02/26/19 Page
                                                              Page 23 of
                                                                      of 38
                                                                         246




foreign nominee companies and bank accounts, opened by him and his underlings in nominee

names and in various foreign countries, including Cyprus, Saint Vincent & the Grenadines

(Grenadines), and the United Kingdom. MANAFORT hid the existence of the foreign companies

and bank accounts, falsely and repeatedly reporting to his tax preparers and to the United States

that he had no foreign bank accounts.

3.    In furtherance of the scheme, MANAFORT concealed from the United States his work as

an agent of, and millions of dollars in payments from, Ukraine and its political parties and leaders.

Because MANAFORT directed a campaign to lobby United States officials and the United States

media on behalf of the Government of Ukraine, the President of Ukraine, and Ukrainian political

parties, he was required by law to report to the United States his work and fees. MANAFORT did

not do so, either for himself or any of his companies. Instead, when the Department of Justice sent

inquiries to MANAFORT in 2016 about his activities, MANAFORT responded with a series of

false and misleading statements.

4.    In furtherance of the scheme, MANAFORT used his hidden overseas wealth to enjoy a

lavish lifestyle in the United States, without paying taxes on that income. MANAFORT, without

reporting the income to his bookkeeper or tax preparers or to the United States, spent millions of

dollars on luxury goods and services for himself and his extended family through payments wired

from offshore nominee accounts to United States vendors. MANAFORT also used these offshore

accounts to purchase multi-million dollar properties in the United States. Manafort then borrowed

millions of dollars in loans using these properties as collateral, thereby obtaining cash in the United

States without reporting and paying taxes on the income. In order to increase the amount of money

he could access in the United States, Manafort defrauded the institutions that loaned money on

                                                  2
       Case
        Case1:17-cr-00201-ABJ
              1:17-cr-00201-ABJ Document
                                 Document528-1 Filed 09/14/18
                                          419 Filed  02/26/19 Page
                                                              Page 34 of
                                                                      of 38
                                                                         246




these properties so that they would lend him more money at more favorable rates than he would

otherwise be able to obtain.

5.    Manafort laundered more than $30 million to buy property, goods, and services in the

United States, income that he concealed from the United States Treasury, the Department of

Justice, and others. MANAFORT cheated the United States out of over $15 million in taxes.

                                Relevant Individuals And Entities

6.    MANAFORT was a United States citizen. He resided in homes in Virginia, Florida, and

Long Island, New York.

7.    In 2005, MANAFORT and another partner created Davis Manafort Partners, Inc. (DMP) to

engage principally in political consulting. DMP had staff in the United States, Ukraine, and

Russia. In 2011, MANAFORT created DMP International, LLC (DMI) to engage in work for

foreign clients, in particular political consulting, lobbying, and public relations for the Government

of Ukraine, the Party of Regions, and members of the Party of Regions. DMI was a partnership

solely owned by MANAFORT and his spouse. Gates and Kilimnik worked for both DMP and

DMI and served as close confidants of MANAFORT.

8.    The Party of Regions was a pro-Russia political party in Ukraine.                Beginning in

approximately 2006, it retained MANAFORT, through DMP and then DMI, to advance its

interests in Ukraine, including the election of its slate of candidates. In 2010, its candidate for

President, Yanukovych, was elected President of Ukraine. In 2014, Yanukovych fled Ukraine for

Russia in the wake of popular protests of widespread governmental corruption. Yanukovych, the

Party of Regions, and the Government of Ukraine were Manafort, DMP, and DMI clients.

9.    The European Centre for a Modern Ukraine (the Centre) was created in or about 2012 in

                                                  3
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 45 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 56 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 67 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 78 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 89 of
                                                               of 38
                                                                  246
Case 1:17-cr-00201-ABJ
  Case 1:17-cr-00201-ABJDocument 528-1
                          Document 419 Filed
                                       Filed 02/26/19
                                             09/14/18 Page
                                                      Page 10
                                                           9 ofof38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 10
                                                            11 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 11
                                                            12 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 12
                                                            13 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 13
                                                            14 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 14
                                                            15 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 15
                                                            16 of
                                                               of 38
                                                                  246
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 16
                                                                  17 of
                                                                     of 38
                                                                        246




MANAFORT’s Hiding Of Ukraine Lobbying And Public Relations Work

17.   MANAFORT knew it was illegal to lobby government officials and engage in public

relations activities (hereinafter collectively referred to as lobbying) in the United States on behalf

of a foreign government or political party, without registering with the United States Government

under the Foreign Agents Registration Act. MANAFORT knew he was lobbying in the United

States for the Government of Ukraine, President Viktor F. Yanukovych, the Party of Regions, and

the Opposition Bloc (the latter two being political parties in Ukraine), and thus he was supposed

to submit a written registration statement to the United States Department of Justice.

MANAFORT knew that the filing was required to disclose the name of the foreign country, all the

financial payments to the lobbyist, and the specific steps undertaken for the foreign country in the

United States, among other information.

18.   MANAFORT knew that Ukraine had a strong interest in the United States’ taking economic

and policy positions favorable to Ukraine, including not imposing sanctions on Ukraine.

MANAFORT also knew that the trial and treatment of President Yanukovych’s political rival,

former Prime Minister Yulia Tymoshenko, was strongly condemned by leading United States

executive and legislative branch officials, and was a major hurdle to improving United States and

Ukraine relations.

19.   From 2006 until 2015, MANAFORT led a multi-million dollar lobbying campaign in the

United States at the direction of the Government of Ukraine, President Yanukovych, the Party of

Regions, and the Opposition Bloc. MANAFORT intentionally did so without registering and

providing the disclosures required by law.

20.   As part of the lobbying scheme, MANAFORT hired numerous firms and people to assist in

                                                 16
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 17
                                                                  18 of
                                                                     of 38
                                                                        246




his lobbying campaign in the United States. He hired Companies A, B, C, D, and E, and Law Firm

A, among others, to participate in what he described to President Yanukovych in writing as a global

“Engage Ukraine” lobbying campaign that he devised and led. These companies and law firm

were paid the equivalent of over $11 million for their Ukraine work.

21.   MANAFORT viewed secrecy for himself and for the actions of his lobbyists as integral to

the effectiveness of the lobbying offensive he orchestrated for Ukraine. Filing under the Foreign

Agents Registration Act would have thwarted the secrecy MANAFORT sought in order to conduct

an effective campaign for Ukraine to influence both American leaders and the American public.

22.   MANAFORT took steps to avoid any of these firms and people disclosing their lobbying

efforts under the Foreign Agents Registration Act. As one example, even though MANAFORT

engaged Company E in 2007 to lobby in the United States for the Government of Ukraine,

MANAFORT tried to dissuade Company E from filing under the Foreign Agents Registration Act.

Only after MANAFORT ceased to use Company E in the fall of 2007 did Company E disclose its

work for Ukraine, in a belated filing under the Act in 2008.

23.   MANAFORT took other measures to keep the Ukraine lobbying as secret as possible. For

example, MANAFORT, in written communications on or about May 16, 2013, directed his

lobbyists (including Persons D1 and D2, who worked for Company D) to write and disseminate

within the United States news stories that alleged that Tymoshenko had paid for the murder of a

Ukrainian official. MANAFORT stated that it should be “push[ed]” “[w]ith no fingerprints.” “It

is very important we have no connection.” MANAFORT stated that “[m]y goal is to plant some

stink on Tymo.” Person D1 objected to the plan, but ultimately Persons D1 and D2 complied with

MANAFORT’s direction. The Foreign Agents Registration Act required MANAFORT to disclose

                                                17
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 18
                                                                  19 of
                                                                     of 38
                                                                        246




such lobbying, as MANAFORT knew. He did not.

The Hapsburg Group and Company D

24.    As part of the lobbying scheme, starting in 2011, MANAFORT secretly retained Company

D and a group of four former European heads of state and senior officials (including a former

Austrian Chancellor, Italian Prime Minister, and Polish President) to lobby in the United States

and Europe on behalf of Ukraine. The former politicians, called the Hapsburg Group by

MANAFORT, appeared to be providing solely their independent assessments of Government of

Ukraine policies, when in fact they were paid by Ukraine. MANAFORT explained in an “EYES

ONLY” memorandum in or about June 2012 that his purpose was to “assemble a small group of

high-level European infuencial [sic] champions and politically credible friends who can act

informally and without any visible relationship with the Government of Ukraine.”

25.    Through MANAFORT, the Government of Ukraine retained an additional group of

lobbyists (Company D and Persons D1 and D2). In addition to lobbying itself, Company D secretly

served as intermediaries between the Hapsburg Group and MANAFORT and the Government of

Ukraine. In or about 2012 through 2013, MANAFORT directed more than the equivalent of

700,000 euros to be wired from at least three of his offshore accounts to the benefit of Company

D to pay secretly for its services.

26.    All four Hapsburg Group members, at the direction, and with the direct assistance, of

MANAFORT, advocated positions favorable to Ukraine in meetings with United States

lawmakers, interviews with United States journalists, and ghost written op-eds in American

publications. In or about 2012 through 2014, MANAFORT directed more than 2 million euros to

be wired from at least four of his offshore accounts to pay secretly the Hapsburg Group. To avoid

                                               18
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 19
                                                                  20 of
                                                                     of 38
                                                                        246




European taxation, the contract with the Hapsburg Group falsely stated that none of its work would

take place in Europe.

27.   One of the Hapsburg Group members, a former Polish President, was also a representative

of the European Parliament with oversight responsibility for Ukraine. MANAFORT solicited that

official to provide MANAFORT inside information about the European Parliament’s views and

actions toward Ukraine and to take actions favorable to Ukraine. MANAFORT also used this

Hapsburg Group member’s current European Parliament position to Ukraine’s advantage in his

lobbying efforts in the United States. In the fall of 2012, the United States Senate was considering

and ultimately passed a resolution critical of President Yanukovych’s treatment of former Prime

Minister Tymoshenko. MANAFORT engaged in an all-out campaign to try to kill or delay the

passage of this resolution. Among the steps he took was having the Hapsburg Group members

reach out to United States Senators, as well as directing Companies A and B to have private

conversations with Senators to lobby them to place a “hold” on the resolution. MANAFORT told

his lobbyists to stress to the Senators that the former Polish President who was advocating against

the resolution was currently a designated representative of the President of the European

Parliament, to give extra clout to his supposedly independent judgment against the Senate

resolution. MANAFORT never revealed to the Senators or to the American public that any of

these lobbyists or Hapsburg Group members were paid by Ukraine.

28.   In another example, on May 16, 2013, another member of the Hapsburg Group lobbied in

the United States for Ukraine. The Hapsburg Group member accompanied his country’s prime

minister to the Oval Office and met with the President and Vice President of the United States, as

well as senior United States officials in the executive and legislative branches. In written

                                                19
       Case
        Case1:17-cr-00201-ABJ
              1:17-cr-00201-ABJ Document
                                 Document528-1 Filed 09/14/18
                                          419 Filed  02/26/19 Page
                                                              Page 20
                                                                   21 of
                                                                      of 38
                                                                         246




communications sent to MANAFORT, Person D1 reported that the Hapsburg Group member

delivered the message of not letting “Russians Steal Ukraine from the West.” The Foreign Agents

Registration Act required MANAFORT to disclose such lobbying, as MANAFORT knew. He did

not.

Law Firm Report and Tymoshenko

29.    As another part of the lobbying scheme, in 2012, on behalf of President Yanukovych and

the Government of Ukraine’s Ministry of Justice, MANAFORT solicited a United States law firm

to write a report evaluating the trial of Yanukovych’s political opponent Yulia Tymoshenko.

MANAFORT caused Ukraine to hire the law firm so that its report could be used in the United

States and elsewhere to defend the Tymoshenko criminal trial and argue that President

Yanukovych and Ukraine had not engaged in selective prosecution.

30.    MANAFORT retained a public relations firm (Company C) to prepare a media roll-out plan

for the law firm report. MANAFORT used one of his offshore accounts to pay Company C the

equivalent of more than $1 million for its services.

31.    MANAFORT worked closely with Company C to develop a detailed written lobbying plan

in connection with what MANAFORT termed the “selling” of the report. This campaign included

getting the law firm’s report “seeded” to the press in the United States—that is, to leak the report

ahead of its official release to a prominent United States newspaper and then use that initial article

to influence reporting globally. As part of the roll-out plan, on the report’s issuance on December

13, 2012, MANAFORT arranged to have the law firm disseminate hard copies of the report to

numerous government officials, including senior United States executive and legislative branch

officials.

                                                 20
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 21
                                                                  22 of
                                                                     of 38
                                                                        246




32.   MANAFORT reported on the law firm’s work on the report and Company C’s lobbying

plan to President Yanukovych and other representatives of the Government of Ukraine. For

example, in a July 27, 2012 memorandum to President Yanukovych’s Chief of Staff, MANAFORT

reported on “the global rollout strategy for the [law firm’s] legal report, and provide[d] a detailed

plan of action[]” which included step-by-step lobbying outreach in the United States.

33.   MANAFORT directed lobbyists to tout the report as showing that President Yanukovych

had not selectively prosecuted Tymoshenko. But in November 2012 MANAFORT had been told

privately in writing by the law firm that the evidence of Tymoshenko’s criminal intent “is virtually

non-existent” and that it was unclear even among legal experts that Tymoshenko lacked power to

engage in the conduct central to the Ukraine criminal case. These facts, known by MANAFORT,

were not disclosed to the public.

34.   Manafort knew that the report also did not disclose that the law firm, in addition to being

retained to write the report, was retained to represent Ukraine itself, including in connection with

the Tymoshenko case and to provide training to the trial team prosecuting Tymoshenko.

35.   MANAFORT also knew that the Government of Ukraine did not want to disclose how much

the report cost. More than $4.6 million was paid to the law firm for its work. MANAFORT used

one of his offshore accounts to funnel $4 million to pay the law firm, a fact that MANAFORT did

not disclose to the public. Instead, the Government of Ukraine reported falsely that the report cost

just $12,000.

36.   MANAFORT and others knew that the actual cost of the report and the scope of the law

firm’s work would undermine the report’s being perceived as an independent assessment and thus

being an effective lobbying tool for MANAFORT to use to support the incarceration of President

                                                 21
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 22
                                                                  23 of
                                                                     of 38
                                                                        246




Yanukovych’s political opponent.

37.   In addition to the law firm report, MANAFORT took other steps on behalf of the

Government of Ukraine to tarnish Tymoshenko in the United States. In addition to disseminating

stories about her soliciting murder, noted above, in October 2012, MANAFORT orchestrated a

scheme to have, as he wrote in a contemporaneous communication, “[O]bama jews” put pressure

on the Administration to disavow Tymoshenko and support Yanukovych. MANAFORT sought

to undermine United States support for Tymoshenko by spreading stories in the United States that

a senior Cabinet official (who had been a prominent critic of Yanukovych’s treatment of

Tymoshenko) was supporting anti-Semitism because the official supported Tymoshenko, who in

turn had formed a political alliance with a Ukraine party that espoused anti-Semitic

views. MANAFORT coordinated privately with a senior Israeli government official to issue a

written statement publicizing this story. MANAFORT then, with secret advance knowledge of

that Israeli statement, worked to disseminate this story in the United States, writing to Person D1

“I have someone pushing it on the NY Post. Bada bing bada boom.” MANAFORT sought to have

the Administration understand that “the Jewish community will take this out on Obama on election

day if he does nothing.” MANAFORT then told his United States lobbyist to inform the

Administration that Ukraine had worked to prevent the Administration’s presidential opponent

from including damaging language in the Israeli statement, so as not to harm the Administration,

and thus further ingratiate Yanukovych with the Administration.

Company A and Company B

38.   As a third part of the lobbying scheme, in February 2012, MANAFORT solicited two

Washington, D.C. lobbying firms (Company A and Company B) to lobby in the United States on

                                                22
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 23
                                                                  24 of
                                                                     of 38
                                                                        246




behalf of President Yanukovych, the Party of Regions and the Government of Ukraine. For

instance, in early 2012 at the inception of the relationship, Company B wrote in an email to its

team about a “potential representation for the Ukraine,” having been contacted “at the suggestion

of Paul Manafort who has been working on the current PM elections.”

39.   MANAFORT arranged to pay Companies A and B over $2 million from his offshore

accounts for their United States lobbying work for Ukraine.

40.   MANAFORT provided direction to Companies A and B in their lobbying efforts, including

providing support for numerous United States visits by numerous senior Ukrainian officials.

Companies A and B, at MANAFORT’s direction, engaged in extensive United States lobbying.

Among other things, they lobbied dozens of Members of Congress, their staff, and White House

and State Department officials about Ukraine sanctions, the validity of Ukraine elections, and the

propriety of President Yanukovych’s imprisoning Tymoshenko, his presidential rival.

41.   In addition, with the assistance of Company A, MANAFORT also personally lobbied in the

United States. He drafted and edited numerous ghost-written op-eds for publication in United

States newspapers. He also personally met in March 2013 in Washington, D.C., with a Member

of Congress who was on a subcommittee that had Ukraine within its purview. After the meeting,

MANAFORT prepared a report for President Yanukovych that the meeting “went well” and

reported a series of positive developments for Ukraine from the meeting.

42.   Indeed, MANAFORT repeatedly communicated in person and in writing with President

Yanukovych and his staff about the lobbying activities of Companies A and B and he tasked the

companies to prepare assessments of their work so he, in turn, could brief President Yanukovych.

For instance, MANAFORT wrote President Yanukovych a memorandum dated April 8, 2012, in

                                               23
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 24
                                                                  25 of
                                                                     of 38
                                                                        246




which he provided an update on the lobbying firms’ activities “since the inception of the project a

few weeks ago. It is my intention to provide you with a weekly update moving forward.” In

November 2012, Gates wrote to Companies A and B that the firms needed to prepare an assessment

of their past and prospective lobbying efforts so the “President” could be briefed by “Paul” “on

what Ukraine has done well and what it can do better as we move into 2013.” The resulting

memorandum from Companies A and B, with input from Gates, noted among other things that the

“client” had not been as successful as hoped given that it had an Embassy in Washington.

43.   To distance their United States lobbying work from the Government of Ukraine, and to

avoid having to register as agents of Ukraine under the Foreign Agents Registration Act,

MANAFORT with others arranged for Companies A and B to be engaged by a newly-formed

Brussels entity called the European Centre for the Modern Ukraine (the Centre), instead of directly

by the Government of Ukraine.

44.   MANAFORT described the Centre as “the Brussels NGO that we have formed” to

coordinate lobbying for Ukraine. The Centre was founded by a Ukraine Party of Regions member

and Ukraine First Vice-Prime Minister. The head of its Board was another member of the Party

of Regions, who became the Ukraine Foreign Minister.

45.   In spite of these ties to Ukraine, MANAFORT and others arranged for the Centre to

represent falsely that it was not “directly or indirectly supervised, directed, [or] controlled” in

whole or in major part by the Government of Ukraine or the Party of Regions. MANAFORT knew

that the false and misleading representations would lead Companies A and B not to register their

activities pursuant to the Foreign Agents Registration Act.

46.   Despite the Centre being the ostensible client of Companies A and B, MANAFORT knew

                                                24
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 25
                                                                  26 of
                                                                     of 38
                                                                        246




that the Centre did not direct or oversee their work.            The firms received direction from

MANAFORT and his subordinate Gates, on behalf of the Government of Ukraine.

47.    Various employees of Companies A and B understood that they were receiving direction

from MANAFORT and President Yanukovych, not the Centre, which was not even operational

when Companies A and B began lobbying for Ukraine. MANAFORT, Gates, and employees of

both Companies A and B referred to the client in ways that made clear they knew it was Ukraine,

for instance noting that the “client” had an Embassy in Washington D.C. The head of Company

B told his team to think the President of Ukraine “is the client.” As a Company A employee noted

to another company employee: the lobbying for the Centre was “in name only. [Y]ou’ve gotta see

through the nonsense of that[.]” “It’s like Alice in Wonderland.” An employee of Company B

described the Centre as a fig leaf, and the Centre’s written certification that it was not related to

the Party of Regions as “a fig leaf on a fig leaf,” referring to the Centre in an email as the “European

hot dog stand for a Modern Ukraine.”

Conspiring to Obstruct Justice: False and Misleading Submissions to the Department of Justice

48.    In September 2016, after numerous press reports concerning MANAFORT had appeared in

August, the Department of Justice National Security Division informed MANAFORT, Gates, and

DMI in writing that it sought to determine whether they had acted as agents of a foreign principal

under the Foreign Agents Registration Act, without registering. In November 2016 and February

2017, MANAFORT and Gates conspired to knowingly and intentionally cause false and

misleading letters to be submitted to the Department of Justice, through his unwitting legal

counsel. The letters, both of which were approved by MANAFORT before they were submitted

by his counsel, represented falsely, among other things, that:

                                                  25
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 26
                                                                  27 of
                                                                     of 38
                                                                        246




       a.      DMI’s “efforts on behalf of the Party of Regions” “did not include meetings or

       outreach within the U.S.”;

       b.      MANAFORT did not “recall meeting with or conducting outreach to U.S.

       government officials or U.S. media outlets on behalf of the [Centre], nor do they recall

       being party to, arranging, or facilitating any such communications. Rather, it is the

       recollection and understanding of Messrs. Gates and Manafort that such communications

       would have been facilitated and conducted by the [Centre’s] U.S. consultants, as directed

       by the [Centre]. . . .”;

       c.      MANAFORT had merely served as a means of introduction of Company A and

       Company B to the Centre and provided the Centre with a list of “potential U.S.-based

       consultants—including [Company A] and [Company B]—for the [Centre’s] reference and

       further consideration”; and

       d.      DMI “does not retain communications beyond thirty days” and as a result of this

       policy, a “search has returned no responsive documents.” The November 2016 letter

       attached a one-page, undated document that purported to be a DMI “Email Retention

       Policy.”

49.   In fact, MANAFORT had: selected Companies A and B; engaged in weekly scheduled calls

and frequent emails with Companies A and B to provide them directions as to specific lobbying

steps that should be taken; sought and received detailed oral and written reports from these firms

on the lobbying work they had performed; communicated with Yanukovych to brief him on their

lobbying efforts; both congratulated and reprimanded Companies A and B on their lobbying work;

communicated directly with United States officials in connection with this work; and paid the

                                               26
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 27
                                                                  28 of
                                                                     of 38
                                                                        246




lobbying firms over $2.5 million from offshore accounts he controlled, among other things.

50.   Although MANAFORT had represented to the Department of Justice in November 2016

and February 2017 that he had no relevant documents, in fact MANAFORT had numerous

incriminating documents in his possession, as he knew at the time. The Federal Bureau of

Investigation conducted a court-authorized search of MANAFORT’S home in Virginia in the

summer of 2017. The documents attached hereto as Government Exhibits 503, 504, 517, 532, 594,

604, 606, 616, 691, 692, 697, 706 and 708, among numerous others, were all documents that

MANAFORT had in his possession, custody or control (and were found in the search) and all pre-

dated the November 2016 letter.

Money Laundering Conspiracy

51.   In or around and between 2006 and 2016, MANAFORT, together with others,                   did

knowingly and intentionally conspire (a) to conduct financial transactions, affecting interstate and

foreign commerce, which involved the proceeds of specified unlawful activity, to wit, felony

violations of FARA in violation of Title 22, United States Code, Sections 612 and 618, knowing

that the property involved in the financial transactions represented proceeds of some form of

unlawful activity, with intent to engage in conduct constituting a violation of sections 7201 and

7206 of the Internal Revenue Code of 1986; and (b) to transport, transmit, and transfer monetary

instruments and funds from places outside the United States to and through places in the United

States and from places in the United States to and through places outside the United States, with

the intent to promote the carrying on of specified unlawful activity, to wit: a felony violation of

FARA, in violation of Title 22, United States Code, Sections 612 and 618, contrary to Title 18,

United States Code, Section 1956(a)(1)(A)(ii) and (a)(2)(A).

                                                27
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 28
                                                            29 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 29
                                                            30 of
                                                               of 38
                                                                  246
       Case
        Case1:17-cr-00201-ABJ
              1:17-cr-00201-ABJ Document
                                 Document528-1 Filed 09/14/18
                                          419 Filed  02/26/19 Page
                                                              Page 30
                                                                   31 of
                                                                      of 38
                                                                         246




obligations to the United States.

54.    First, the Bank Secrecy Act and its implementing regulations require United States citizens

to report to the United States Treasury any financial interest in, or signatory authority over, any

bank account or other financial account held in foreign countries, for every calendar year in which

the aggregate balance of all such foreign accounts exceeds $10,000 at any point during the year.

This is commonly known as a foreign bank account report or “FBAR.” The Bank Secrecy Act

requires these reports because they have a high degree of usefulness in criminal, tax, or regulatory

investigations or proceedings. The United States Treasury’s Financial Crimes Enforcement

Network (FinCEN) is the custodian for FBAR filings, and FinCEN provides access to its FBAR

database to law enforcement entities, including the Federal Bureau of Investigation. The reports

filed by individuals and businesses are used by law enforcement to identify, detect, and deter

money laundering that furthers criminal enterprise activity, tax evasion, and other unlawful

activities.

55.    Second, United States citizens also are obligated to report information to the IRS regarding

foreign bank accounts. For instance, in 2010 Form 1040, Schedule B had a “Yes” or “No” box to

record an answer to the question: “At any time during [the calendar year], did you have an interest

in or a signature or other authority over a financial account in a foreign country, such as a bank

account, securities account, or other financial account?” If the answer was “Yes,” then the form

required the taxpayer to enter the name of the foreign country in which the financial account was

located.

56.    For each year in or about and between 2007 through at least 2014, MANAFORT had

authority over foreign accounts that required an FBAR report. Specifically, MANAFORT was

                                                30
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 31
                                                                  32 of
                                                                     of 38
                                                                        246




required to report to the United States Treasury each foreign bank account held by the foreign

MANAFORT entities noted above in paragraph 10.              No FBAR reports were made by

MANAFORT for these accounts.

57.   Furthermore, in each of MANAFORT’s tax filings for 2007 through 2014, Manafort

represented falsely that he did not have authority over any foreign bank accounts. MANAFORT

had repeatedly and falsely represented in writing to MANAFORT’s tax preparer that

MANAFORT had no authority over foreign bank accounts, knowing that such false

representations would result in false MANAFORT tax filings. For instance, on October 4, 2011,

MANAFORT’s tax preparer asked MANAFORT in writing: “At any time during 2010, did you

[or your wife or children] have an interest in or a signature or other authority over a financial

account in a foreign country, such as a bank account, securities account or other financial

account?” On the same day, MANAFORT falsely responded “NO.” MANAFORT responded the

same way as recently as October 3, 2016, when MANAFORT’s tax preparer again emailed the

question in connection with the preparation of MANAFORT’s tax returns: “Foreign bank accounts

etc.?” MANAFORT responded on or about the same day: “NONE.”

MANAFORT’s Fraud To Increase Access To Offshore Money

58.   After MANAFORT used his offshore accounts to purchase real estate in the United States,

he took out mortgages on the properties thereby allowing MANAFORT to have the benefits of

liquid income without paying taxes on it. Further, MANAFORT defrauded the banks that loaned

him the money so that he could withdraw more money at a cheaper rate than he otherwise would

have been permitted.

59.    In 2012, MANAFORT, through a corporate vehicle called “MC Soho Holdings, LLC”

                                               31
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 32
                                                                  33 of
                                                                     of 38
                                                                        246




owned by him and his family, bought a condominium on Howard Street in the Soho neighborhood

in Manhattan, New York. He paid approximately $2,850,000. All the money used to purchase

the condominium came from MANAFORT entities in Cyprus. MANAFORT used the property

from at least January 2015 through 2016 as an income-generating rental property, charging

thousands of dollars a week on Airbnb, among other places. In his tax returns, MANAFORT took

advantage of the beneficial tax consequences of owning this rental property.

60.   Also in 2012, MANAFORT -- through a corporate vehicle called “MC Brooklyn Holdings,

LLC” similarly owned by him and his family -- bought a brownstone on Union Street in the Carroll

Gardens section of Brooklyn, New York. He paid approximately $3,000,000 in cash for the

property. All of that money came from a MANAFORT entity in Cyprus.

                                         COUNT ONE

                            Conspiracy Against The United States

61.   Paragraphs 1 through 60 are incorporated here.

62.   From in or about and between 2006 and 2017, both dates being approximate and inclusive,

in the District of Columbia and elsewhere, the defendant PAUL J. MANAFORT, JR., together

with others, including Gates and Kilimnik, knowingly and intentionally conspired to defraud the

United States by impeding, impairing, obstructing, and defeating the lawful governmental

functions of a government agency, namely the Department of Justice and the Department of the

Treasury, and to commit offenses against the United States, to wit, (a) money laundering (in

violation of 18 U.S.C. § 1956); (b) tax fraud (in violation of 26 U.S.C. § 7206(1)); (c) failing to

file Foreign Bank Account Reports (in violation of 31 U.S.C. §§ 5312 and 5322(b)); (d) violating

the Foreign Agents Registration Act (in violation of 22 U.S.C. §§ 612, 618(a)(1), and 618(a)(2));

                                                32
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 33
                                                                  34 of
                                                                     of 38
                                                                        246




and (e) lying and misrepresenting to the Department of Justice (in violation of 18 U.S.C. § 1001(a)

and 22 U.S.C. §§ 612 and 618(a)(2)).

63.   In furtherance of the conspiracy and to effect its illegal object, MANAFORT, together with

others, committed the overt acts, in the District of Columbia and elsewhere, as set forth in the

paragraphs above, which are incorporated herein.

                               (18 U.S.C. §§ 371 and 3551 et seq.)



                                         COUNT TWO

                    Conspiracy to Obstruct Justice (Witness Tampering)

64.   Paragraphs 1 through 60 are incorporated here.

65.   From in or about and between February 23, 2018 and April 2018, both dates being

approximate and inclusive, within the District of Columbia and elsewhere, the defendant PAUL J.

MANAFORT, JR., together with others, including Konstantin Kilimnik, knowingly and

intentionally conspired to corruptly persuade another person, to wit: Persons D1 and D2, with

intent to influence, delay and prevent the testimony of any person in an official proceeding, in

violation of 18 U.S.C. § 1512(b)(1).

66.   On February 22, 2018, MANAFORT was charged in the District of Columbia in a

Superseding Indictment that for the first time included allegations about the Hapsburg Group and

MANAFORT’s use of that group to lobby illegally in the United States in violation of the Foreign

Agent Registration Act. MANAFORT knew that the Act prescribed only United States lobbying.

Immediately after February 22, 2018, MANAFORT began reaching out directly and indirectly to

Persons D1 and D2 to induce them to say falsely that they did not work in the United States as part

                                                33
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 34
                                                            35 of
                                                               of 38
                                                                  246
Case
 Case1:17-cr-00201-ABJ
       1:17-cr-00201-ABJ Document
                          Document528-1 Filed 09/14/18
                                   419 Filed  02/26/19 Page
                                                       Page 35
                                                            36 of
                                                               of 38
                                                                  246
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 36
                                                                  37 of
                                                                     of 38
                                                                        246




                                   (18 U.S.C. §§ 371 and 3551 et seq.)

                                   FORFEITURE ALLEGATIONS

68.    Upon conviction of the offense charged in Count One, the defendant PAUL J.

MANAFORT, JR., shall forfeit to the United States any property, real or personal, involved in

such offense, and any property traceable to such property, and any property, real or personal, which

constitutes or is derived from proceeds traceable to the offense, pursuant to Title 18, United States

Code, Sections 981(a)(1)(A), 981(a)(1)(C), and 982(a)(1), and Title 28, United States Code,

Section 2461(c). The United States will also seek a judgment against the defendant for a sum of

money representing the property described in this paragraph (to be offset by the forfeiture of any

specific property).

69.    The property subject to forfeiture by PAUL J. MANAFORT, JR., includes, but is not limited

to, the following listed assets:

        a.      The real property and premises commonly known as 377 Union Street, Brooklyn,

        New York 11231 (Block 429, Lot 65), including all appurtenances, improvements, and

        attachments thereon, and any property traceable thereto;

        b.      The real property and premises commonly known as 29 Howard Street, #4D, New

        York, New York 10013 (Block 209, Lot 1104), including all appurtenances, improvements,

        and attachments thereon, and any property traceable thereto;

        c.      The real property and premises commonly known as 174 Jobs Lane, Water Mill,

        New York 11976, including all appurtenances, improvements, and attachments thereon,

        and any property traceable thereto;

                                                   36
      Case
       Case1:17-cr-00201-ABJ
             1:17-cr-00201-ABJ Document
                                Document528-1 Filed 09/14/18
                                         419 Filed  02/26/19 Page
                                                             Page 37
                                                                  38 of
                                                                     of 38
                                                                        246




       d.     All funds held in account number XXXXXX0969 at The Federal Savings Bank,

       and any property traceable thereto;

       e.     All funds seized from account number XXXXXX1388 at Capital One N.A., and

       any property traceable thereto; and

       f.     All funds seized from account number XXXXXX9952 at The Federal Savings

       Bank, and any property traceable thereto;

       g.     Northwestern Mutual Universal Life Insurance Policy 18268327, and any property

       traceable thereto;

       h.     All funds held in account number XXXX7988 at Charles A. Schwab & Co. Inc.,

       and any property traceable thereto; and

       i.     The real property and premises commonly known as 1046 N. Edgewood Street,

       Arlington, Virginia 22201, including all appurtenances, improvements, and attachments

       thereon, and any property traceable thereto.

                                             Substitute Assets

70.   If any of the property described above as being subject to forfeiture, as a result of any act or

omission of the defendant

              a.      cannot be located upon the exercise of due diligence;

              b.      has been transferred or sold to, or deposited with, a third party;

              c.      has been placed beyond the jurisdiction of the court;

              d.      has been substantially diminished in value; or

              e.      has been commingled with other property that cannot be subdivided without

                      difficulty;

                                                 37
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 39 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 40 of 246




           ATTACHMENT B
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 41 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 42 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 43 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 44 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 45 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 46 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 47 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 48 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 49 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 50 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 51 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 52 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 53 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 54 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 55 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 56 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 57 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 58 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 59 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 60 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 61 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 62 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 63 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 64 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 65 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 66 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 67 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 68 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 69 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 70 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 71 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 72 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 73 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 74 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 75 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 76 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 77 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 78 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 79 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 80 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 81 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 82 of 246




           ATTACHMENT C
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 1Page
                                                          of 37 83 of 246 72
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 2Page
                                                          of 37 84 of 246 73
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 3Page
                                                          of 37 85 of 246 74
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 4Page
                                                          of 37 86 of 246 75
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 5Page
                                                          of 37 87 of 246 76
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 6Page
                                                          of 37 88 of 246 77
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 7Page
                                                          of 37 89 of 246 78
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 8Page
                                                          of 37 90 of 246 79
                                                                PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18  Page 9Page
                                                          of 37 91 of 246 80
                                                                PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 10Page
                                                           of 3792 of 246 81
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 11Page
                                                           of 3793 of 246 82
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 12Page
                                                           of 3794 of 246 83
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 13Page
                                                           of 3795 of 246 84
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 14Page
                                                           of 3796 of 246 85
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 15Page
                                                           of 3797 of 246 86
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 16Page
                                                           of 3798 of 246 87
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 17Page
                                                           of 3799 of 246 88
                                                                 PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 18 of 37100 of 246 89
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 19 of 37101 of 246 90
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 20 of 37102 of 246 91
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 21 of 37103 of 246 92
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 22 of 37104 of 246 93
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 23 of 37105 of 246 94
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 24 of 37106 of 246 95
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 25 of 37107 of 246 96
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 26 of 37108 of 246 97
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 27 of 37109 of 246 98
                                                                  PageID#
  Case
Case    1:17-cr-00201-ABJDocument
     1:18-cr-00083-TSE     Document
                                  9 528-1  Filed 02/26/19
                                    Filed 02/22/18        Page
                                                    Page 28 of 37110 of 246 99
                                                                  PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 29Page
                                                           of 37111 of 246100
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 30Page
                                                           of 37112 of 246101
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 31Page
                                                           of 37113 of 246102
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 32Page
                                                           of 37114 of 246103
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 33Page
                                                           of 37115 of 246104
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 34Page
                                                           of 37116 of 246105
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 35Page
                                                           of 37117 of 246106
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 36Page
                                                           of 37118 of 246107
                                                                 PageID#
   Case
Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE    Document
                        Document   528-102/22/18
                                 9 Filed  Filed 02/26/19
                                                   Page 37Page
                                                           of 37119 of 246108
                                                                 PageID#
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 120 of 246




           ATTACHMENT D
   Case
Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 280 528-1  Filed 02/26/19
                                      Filed 08/21/18  Page Page
                                                           1 of 3 121 of 2466015
                                                                  PageID#
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 122 of 246
   Case
Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 280 528-1  Filed 02/26/19
                                      Filed 08/21/18  Page Page
                                                           3 of 3 123 of 2466017
                                                                  PageID#
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 124 of 246




           ATTACHMENT E
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 1Page
                                                              of 27125 of 2466856
                                                                    PageID#



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA

               v.

 PAUL J. MANAFORT, JR.,                            Crim. No. 1:18-cr-83 (TSE)


                              Defendant.



                    THE GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through Special Counsel Robert S. Mueller, III,

files this submission to address the sentencing of defendant Paul J. Manafort, Jr.

       As an initial matter, the government agrees with the guidelines analysis in the

Presentence Investigation Report (PSR) and its calculation of the defendant’s Total Offense

Level as 38 with a corresponding range of imprisonment of 235 to 293 months, a fine range of

$50,000 to $24,371,497.74, a term of supervised release of up to five years, restitution in the

amount of $24,815,108.74, and forfeiture in the amount of $4,412,500.

       Second, while the government does not take a position as to the specific sentence to be

imposed here, the government sets forth below its assessment of the nature of the offenses and

the characteristics of the defendant under Title 18, United States Code, Section 3553(a). The

defendant stands convicted of the serious crimes of tax fraud, bank fraud, and failing to file a

foreign bank account report. Manafort was the lead perpetrator and a direct beneficiary of each

offense. And while some of these offenses are commonly prosecuted, there was nothing

ordinary about the millions of dollars involved in the defendant’s crimes, the duration of his
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 2Page
                                                              of 27126 of 2466857
                                                                    PageID#



criminal conduct, or the sophistication of his schemes.1 Together with the relevant criminal

conduct, Manafort’s misconduct involved more than $16 million in unreported income resulting

in more than $6 million in federal taxes owed, more than $55 million hidden in foreign bank

accounts, and more than $25 million secured from financial institutions through lies resulting in

a fraud loss of more than $6 million. Manafort committed these crimes over an extended period

of time, from at least 2010 to 2016. His criminal decisions were not momentary or limited in

time; they were routine. And Manafort’s repeated misrepresentations to financial institutions

were brazen, at least some of which were made at a time when he was the subject of significant

national attention.

        Neither the Probation Department nor the government is aware of any mitigating factors.

Manafort did not commit these crimes out of necessity or hardship. He was well educated,

professionally successful, and financially well off. He nonetheless cheated the United States

Treasury and the public out of more than $6 million in taxes at a time when he had substantial

resources. Manafort committed bank fraud to supplement his liquidity because his lavish

spending exhausted his substantial cash resources when his overseas income dwindled.

        Finally, Manafort pled guilty in September 2018 in the United States District Court for

the District of Columbia to others crimes committed over an even longer period. The

government references those crimes below principally as they pertain to the Section 3553(a)

factors and, in particular, because they demonstrate the defendant’s concerted criminality,

including the conduct to which he pled guilty, from as early as 2005 and continuing up until the


1
 Manafort was being investigated prior to the May 2017 appointment of the Special Counsel by
prosecutors in this district and the Criminal Division of the Department of Justice. See Motion Hearing
Tr., May 4, 2018, at 4.
                                                    2
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 3Page
                                                              of 27127 of 2466858
                                                                    PageID#



defendant’s involvement in an obstruction of justice conspiracy between February 23, 2018 and

April 2018—a crime Manafort committed while under indictment in two jurisdictions and

subject to court-ordered bail conditions in each. The District of Columbia offenses are also

relevant to the application of § 2S1.3(b)(2) of the Sentencing Guidelines to the FBAR offenses

and to the issue of acceptance of responsibility, as discussed below.

         In the end, Manafort acted for more than a decade as if he were above the law, and

deprived the federal government and various financial institutions of millions of dollars. The

sentence here should reflect the seriousness of these crimes, and serve to both deter Manafort and

others from engaging in such conduct.

    I.      Procedural History

         On February 22, 2018, a grand jury sitting in the Eastern District of Virginia returned a

32-count Superseding Indictment charging Manafort and co-defendant Richard Gates with a

series of crimes involving tax fraud, failure to file foreign bank account reports, and bank fraud.

Superseding Indictment, Feb. 2, 2019, Doc. 9.

         The defendant proceeded to trial on July 31, 2018 and, on August 21, the jury convicted

the defendant on eight counts: Counts 1 through 5 (filing false income tax returns for the years

2010 to 2014); Count 12 (failing to file a report of foreign bank and financial accounts (FBAR)

in 2012), and Counts 25 and 27 (bank fraud relating to a Citizens Bank loan for the Howard

Street property in New York, and a Banc of California commercial loan, respectively). The jury

did not reach a verdict on the remaining ten counts.2




The Jury Verdict Form indicated that the jury voted eleven to one in favor of guilt on all ten counts for
2

which it did not reach a verdict. See Jury Verdict Form, Aug. 21, 2018, Doc. 280.
                                                     3
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 4Page
                                                              of 27128 of 2466859
                                                                    PageID#



    II.      Trial Evidence

          Given the Court’s familiarity with the trial evidence, the government only briefly outlines

it below.

          A. Tax Charges

          Manafort’s tax returns were false as to the stated income and the fact that in each year

Manafort failed to report the existence of his overseas bank accounts. The government proved

Manafort’s unreported income through a series of payments from his overseas accounts to

vendors for various goods and services and for the purchase and improvement of real estate in

New York and Virginia.3 FBI Forensic Accountant Morgan Magionos traced each wire transfer,

detailing the banks and accounts over the period from 2010 to 2014, and calculated the total




3
 The evidence supporting the false returns included both testimony and documentary evidence. Eight
vendors testified about receiving payments from overseas accounts for goods, services, or real estate
purchased by the defendant in the United States. See Trial Tr. at 285-312 (Testimony of Maximillian
Katzman from Alan Couture); id. at 312-29 (Testimony of Ronald Wall from House of Bijan); id. at 339-
49 (Testimony of Daniel Opsut from American Service Center/Mercedes-Benz of Alexandria); id. at 349-
59 (Testimony of Wayne Holland from McEnearney Associates); id. at 361-91 (Testimony of Stephen
Jacobson from SP&C Home Improvement); id. at 393-410 (Testimony of Doug DeLuca from Federal
Stone and Brick); id. at 435-461 (Testimony of Joel Maxwell from Big Picture Solutions); id. at 469-91
(Testimony of Michael Regolizio from New Leaf Landscape). This testimony was corroborated by
invoices, banks statements, emails, and other documentary evidence. See, e.g., Government Exhibit 94A
(SP&C Home Improvement Invoices 2010-2014); Government Exhibit 95A (SP&C Home Improvement
Bank Records); Government Exhibit 97A (Alan Couture Invoices 2010-2014); Government Exhibit 98
(Alan Couture Bank Records); Government Exhibit 99 (March 21, 2011 Email from Manafort to M.
Katzman). Evidence with respect to six additional vendors and three real estate purchases, and supporting
documentation, was admitted by stipulation. See e.g., Government Exhibit 327 (Stipulation Regarding
Aegis Holdings, LLC); Government Exhibit 329 (Stipulation Regarding J&J Oriental Rug Gallery);
Government Exhibit 332 (Stipulation Regarding Don Beyer Motors, Inc.); Government Exhibit 334
(Stipulation Regarding Sabatello Construction of Florida, Inc.); Government Exhibit 335 (Stipulation
Regarding Scott L. Wilson Landscaping & Tree Specialists, Inc.); Government Exhibit 336 (Stipulation
Regarding Sensoryphile, Inc.); Government Exhibit 328 (Stipulation Relating to the Purchase of 377
Union Street, Brooklyn, New York); Government Exhibit 330 (Stipulation Relating to the Purchase of 29
Howard Street #4, New York, New York); Government Exhibit 331 (Stipulation Relating to the Purchase
of 1046 N. Edgewood Street, Arlington, Virginia).
                                                   4
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 5Page
                                                              of 27129 of 2466860
                                                                    PageID#



amount to be $15,571,046, as reflected on Government Exhibit 72 (attached as Exhibit A).4

Additionally, the government proved that Manafort further misrepresented his income by falsely

characterizing certain income as loans.5

        IRS Revenue Agent Michael Welch testified that Manafort failed to report more than $16

million in income on line 22 of his tax returns during tax years 2010 through 2014, as

documented in Government Exhibit 77 (attached as Exhibit B).6 Welch also testified that

Manafort failed to identify any of his foreign bank accounts on Schedule B, Line 7A for the

years from 2010 to 2014.7 The IRS has determined that Manafort owed $6,164,032 in taxes for

his unreported income. See PSR, ¶ 36.

        B. FBAR Charges

        Manafort was found guilty of the Count 12 FBAR charge relating to 2012. Under the

Sentencing Guidelines the FBAR charges in Counts 11, 13 and 14, for the years 2011, 2013, and

2014, respectively, constitute relevant conduct. See PSR, ¶ 75. FBI Forensic Accountant

Magionos, using a series of charts, testified that Manafort maintained 31 overseas accounts in

three countries and listed the aggregate maximum value in those accounts in each year from

2011 to 2014 as reflected on the following exhibits:8

       Government Exhibit 73B documented the aggregate maximum value of foreign bank
        accounts controlled by Manafort in 2011 that totaled approximately $8.3 million;

4
 See Trial Tr. at 1617-20 (Testimony of Morgan Magionos).
5
 See Trial Tr. at 903-06 (Cindy LaPorta testified that Gates proposed changing the amount of Manafort’s
alleged loans to reduce his total taxable income); see id. at 1107-09 (Gates testified that at Manafort’s
direction he instructed Manafort’s bookkeeper and tax preparers to treat certain income as loans to avoid
paying taxes on the income).
6
 See Trial Tr. at 1679-82 (Testimony of Michael Welch).
7
 Id. at 1695-97.
8
 See Trial Tr. at 1620-24 (Testimony of Morgan Magionos).
                                                    5
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 6Page
                                                              of 27130 of 2466861
                                                                    PageID#




        Government Exhibit 73C documented the aggregate maximum value of foreign bank
         accounts controlled by Manafort in 2012 that totaled approximately $25.7 million;

        Government Exhibit 73D documented the aggregate maximum value of foreign bank
         accounts controlled by Manafort in 2013 that totaled approximately $18.7 million;

        Government Exhibit 73E documented the aggregate maximum value of foreign bank
         accounts in 2014 that totaled approximately $2.7 million.9

Copies of Government Exhibits 73B, 73C, 73D and 73E are attached as Exhibit C.

         C. Bank Frauds

         The jury convicted Manafort of the two bank fraud schemes charged in Counts 25 and 27.

Manafort sought both loans at a time when he was no longer receiving income from Ukraine.

         Count 25 charged Manafort with defrauding Citizens Bank of $3.4 million relating to a

loan for property on Howard Street in New York, New York. As part of that fraud, the

government proved at trial that the defendant made, or caused to be made, the following three

material false statements between December 2015 and March 2016: (1) that the Howard Street

residence was his second home; (2) that a $1.5 million dollar loan from a Cyprus entity named

Peranova had been forgiven in the prior year; and (3) that there was no mortgage on Manafort’s

Union Street property in Brooklyn, New York.10 Two bank witnesses, Manafort’s tax preparer

and bookkeeper, and Rick Gates testified to the details of the charged scheme. Their testimony




9
 Special Agent Paula Liss from the Financial Crimes Enforcement Network testified that no FBAR
reports were filed by Manafort or his related entities in the relevant time period. See Trial Tr. at 1080-81;
2293-94.
 See Trial Tr. at 2409 (government summation identifying false statements relating to the Counts 24 and
10

25 Citizens Bank fraud/conspiracy charges involving the Howard Street property).
                                                      6
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 7Page
                                                              of 27131 of 2466862
                                                                    PageID#



was corroborated by a series of emails, tax returns, and insurance documents, among other

documentary evidence.11

        Manafort was also convicted, in Count 27, of defrauding the Banc of California with

respect to a $1 million dollar commercial loan. The government proved at trial that the

defendant made, or caused to be made, the following material false statements: (1) omitting to

report his Howard Street mortgage on his loan application; and (2) submitting a materially false

2015 DMP Profit and Loss Statement.12 Among other evidence, Washkuhn and Gates testified

about the false DMP Profit and Loss Statements submitted to the bank, with Gates explaining the

various emails in which Manafort directed him to manipulate the relevant financial statement.13


11
  Melinda James (née Francis) from Citizens Bank testified that Manafort represented the Howard Street
property to be a second home and that Manafort represented that there was no mortgage on the Union
Street property. See Trial Tr. at 1747, 1755. Tax preparer Cindy LaPorta testified about her
representations relating to the Peranova loan to Citizens Bank, nothwithstanding the fact that she had
concerns it was never a loan at all, see Trial Tr. at 944-59, as did Gates, who also noted that money from
Peranova was income and was never a loan, see Trial Tr. at 1297-1308. Bookkeeper Heather Washkuhn
testified that at the time of the Howard Street loan, there was a mortgage on the Union Street property.
See Trial Tr. at 596-601. The supporting documentary evidence included the following: Government
Exhibit 227 (Manafort’s bank application identifying the Howard Street property as a second residence);
Government Exhibit 337L (2015 MC Soho Tax Return reporting $115,987 in rental income for Howard
Street apartment); Government Exhibit 337M (2016 MC Soho Tax Return reporting $108,000 in rental
income for Howard Street apartment); Government Exhibit 127 (February 5, 2015 email relating to rental
income from the Howard Street apartment); Government Exhibit 503 (March 12, 2016 email relating to
rental earnings generated from the Howard Street property); Government Exhibit 422 (January 26, 2016
email from Manafort to his son-in-law reminding him that the appraiser is coming to the Howard Street
apartment, who believes that the son-in-law and his wife live in the apartment); Government Exhibit 118
(Airbnb records relating to the rental of the Howard Street apartment); Government Exhibit 500
(Stipulation regarding Genesis Capital mortgage on Union Street Property).
 See Trial Tr. at 2418-21 (government summation identifying false statements relating to the Counts 26
12

and 27 Banc of California commercial loan fraud/conspiracy).
13
  Gates testified that at Manafort’s direction he altered the 2015 DMP Profit and Loss Statement that was
ultimately sent to the Banc of California. See Trial Tr. at 1317-26. Washkuhn testified to the falsity of
the submitted 2015 DMP Profit and Loss Statement. See Trial Tr. at 601-19. The supporting
documentary evidence included among other evidence: Government Exhibit 140 (March 16, 2016 emails
between Gates and Washkuhn involving the 2015 DMP Profit and Loss Statement); Government Exhibit
392 (March 16, 2016 email between Manafort and Gates involving the 2015 DMP Profit and Loss
Statement); and Government Exhibit 298 (March 16, 2016 email from Manafort to Perris Kaufman
                                                    7
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 8Page
                                                              of 27132 of 2466863
                                                                    PageID#



        With respect to the three other bank frauds for which the jury failed to reach a verdict,

one involving a $5.5 million loan from Citizens Bank (charged only as a conspiracy) and two

involving loans from The Federal Savings Bank, one for $9.5 million and the other for $6.5

million, respectively, the defendant admitted to his involvement in each of these bank frauds as

part of his guilty plea in the District of Columbia.14 The evidence at trial established those same

facts through witness testimony and documentary evidence.15

        With respect to the Union Street loan conspiracy involving Citizens Bank, charged in

Count 28, Manafort pledged his property at 377 Union Street in Brooklyn, New York. At the



attaching false 2015 DMP Profit and Loss Statement). Gary Seferian, Senior Vice President of the
Managed Assets Group at the Banc of California, testified about the loan process and the materiality of
Manafort’s false statements. See Trial Tr. at 1958-88.
 Plea Agreement, United States v. Manafort, 1:17-cr-201 (ABJ) (D.D.C. Sept.14, 2018), Doc 422 (“D.C.
14

Plea Agreement”); Statement of the Offenses and Other Acts, United States v. Manafort, 1:17-cr-201
(ABJ) (D.D.C. Sept.14, 2018), Doc 423 (“D.C. Statement of the Offense”) (collectively attached as
Exhibit D).
15
  With respect to the Citizens Bank Union Street loan, Manafort made, or caused to be made, the
following misrepresentations: (a) he caused to be submitted a false 2016 DMP Profit and Loss Statement;
and (b) he falsely claimed the Peranova loan was forgiven and made false statements about his income.
See Trial Tr. at 2418-21 (government summation identifying false statements relating to Counts 28
Citizens Bank Union Street loan conspiracy). Taryn Rodriguez from Citizens Bank testified about the
loans process, see Trial Tr. at 1906-37, LaPorta testified about the Peranova loan issues, see id., at 947-
59, as did Gates, see id. at 1326-30, and Washkuhn testified about the false DMP Profit and Loss
Statement comparing it to the original she prepared, see id. at 631-32. With respect to The Federal
Savings Bank loans, Manafort made, or caused to be made, the following misrepresentations as to both
loans: (a) he caused to be submitted a false 2015 DMP Profit and Loss Statement; (b) he caused to be
submitted a false 2016 DMP Profit and Loss Statement; (c) he falsely claimed that the $300,000
delinquency on his American Express Card resulted from lending that credit card to Rick Gates to buy
New York Yankees tickets; and (d) he made false statements about his mortgage on the Howard Street
property. See Trial Tr. at 2423-24 (government summation identifying false statements relating to the
Counts 29, 30, 31 and 32 bank fraud/conspiracies relating to two loans from The Federal Savings Bank).
Three bank witnesses testified about The Federal Savings Bank Loans: Dennis Raico, see Trial Tr. at
2008-77; James Brennan, id. at 2164-2199; and Andrew Chojnowski, see id. at 2129-43. Among other
testimony, Washkuhn identified the various submitted DMP Profit and Loss Statements as false. See
Trial Tr. at 620-32. Gates testified that he never sought to borrow Manafort’s American Express card and
that he did not incur the $300,000 delinquency for Yankees tickets, but rather that those tickets were for
Manafort. See Trial Tr. at 1352-54.
                                                     8
CaseCase 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE     Document
                        Document 314 528-1   Filed 02/26/19
                                      Filed 02/15/19   Page 9Page
                                                              of 27133 of 2466864
                                                                    PageID#



time of his application, the Union Street property was encumbered by a $5.3 million dollar loan

from Genesis Capital. Manafort failed to disclose this mortgage to Citizens Bank at the time of

the Count 28 conspiracy, nor previously as part of the $3.4 million Citizens Howard Street loan

application (charged in Counts 24 and 25). Taryn Rodriguez from Citizens Bank testified to this

fact, noting that she later found the loan on her own.16 At trial, Manafort never disputed the

existence of the Genesis Capital loan and in fact agreed to the underlying details in Government

Exhibit 500, a stipulation between the parties relating to the Genesis Capital loan on Union Street

property.

      III.      Standards Governing Sentencing

             The Fourth Circuit has held that a sentencing court must: “(1) properly calculate the

[Sentencing] Guidelines range; (2) allow the parties to argue for the sentence they deem

appropriate and determine whether the § 3553(a) factors support the sentence[s] requested by the

parties; and (3) explain its reasons for selecting a sentence.” United States v. Simmons, 269 Fed.

Appx. 272, 273 (4th Cir. 2008) (citing United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007)). Although the Sentencing Guidelines are advisory, United States v. Booker, 543 U.S.

220, 246 (2005), “district courts must begin their analysis with the Guidelines and remain

cognizant of them throughout the sentencing process.” Gall v. United States, 552 U.S. 38, 50 n.

6 (2007); see Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904 (2018) (“[E]ven in an

advisory capacity the Guidelines serve as ‘a meaningful benchmark’ in the initial determination

of a sentence and ‘through the process of appellate review.’”) (citation omitted).




16   See Trial Tr. at 1911-1917.
                                                      9
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 10 of 27134 of 246 6865
                                                                    PageID#



     IV.      The Advisory Guidelines Range

           The government agrees with the Probation Department’s guidelines calculations in the

PSR and addresses that analysis below together with the defendant’s challenges. See Defense

Objections to the PSR (dated January 21, 2019).

                  A. Tax and FBAR Guidelines (Group 1)

                      1. Section 2S1.3 is the Relevant Guideline Provision

           As noted in the PSR, the base offense level for the Group 1 tax and FBAR counts is level

6, pursuant to § 2S1.3(b)(2), with 22 levels added based on the value of the funds held—here,

more than $55 million, pursuant to § 2B1.1(b)(1)(L). See PSR ¶¶ 73-74.17

           The defendant argues that the tax guidelines, and not § 2S1.3, is the appropriate starting

point for the Group 1 FBAR and tax offenses, citing United States v. Kim, 1:17-cr-00248

(TSE/LMB) (E.D. Va. 2018). See Defense Objections to the PSR, at 1-2. As detailed in the PSR

Addendum, the defendant’s arguments lack merit. See PSR Addendum, 52-53.

           First, the Guidelines explicitly distinguish between the various reporting crimes at issue

here (covered by § 2S1.3) and tax offenses (covered by Part T). For example, the commentary to

§ 2S1.3, under the title “Statutory Provisions,” explicitly lists 31 U.S.C. § 5313—the statute of

which Manafort was convicted in Count 12. Further, § 2S1.3(c)(1) addresses a reporting

violation committed for the purposes of evading taxes, and specifically calls for use of the tax

guidelines only if the resulting offense level is greater than the one determined under § 2S1.3.18




 The base offense level is 6 pursuant to § 2S1.3(b)(2) because the offense at issue is not enumerated in §
17

2S1.3(b)(1).
18
  Section 2S1.3(c)(1), entitled “Cross Reference,” reading as follows: “If the offense was committed for
the purposes of violating the Internal Revenue laws, apply the most appropriate guideline from Chapter
                                                    10
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 11 of 27135 of 246 6866
                                                                    PageID#



That criterion is not satisfied here: “the resulting offense level” under Chapter 2T of the

guidelines is less than the Chapter 2S calculation. See United States v. Hill, 171 Fed. Appx. 815,

821-22 (11th Cir. 2006) (“§ 2S1.3(c)(1) was not applicable because the offense level of 16 that

would have resulted from the court’s application of U.S.S.G. § 2T1.1(a)(1), would have been less

than 17—the offense level that resulted from the court’s application of § 2S1.3(a) & (b)(1)”)

(footnote omitted).

        Moreover, Manafort’s FBAR offense was not committed solely for allowing him to

violate the tax laws. Rather, his use of and access to unreported overseas accounts also

facilitated the money laundering and unregistered-foreign-agent (FARA) schemes to which he

pled guilty in Count One of a superseding information in the District of Columbia.19

Accordingly, the tax guidelines are not appropriate here, both because the tax guidelines are not

higher, as required by § 2S1.3(c)(1), and because the gravamen of the crime here was not solely

tax avoidance.

        As part of his plea in the District of Columbia, Manafort pleaded guilty to a conspiracy to

transfer funds from outside the United States to the United States with the intent to promote the

felony FARA violations.20 Manafort’s scheme involved more than $6.5 million dollars in

transfers from the very overseas accounts that Manafort failed to report on his tax returns and

under the FBAR process.21



Two, Part T (Offenses Involving Taxation) if the resulting offense level is greater than that determined
above.”
19
  See D.C. Plea Agreement; D.C. Statement of the Offense ¶ 36-37.
20
  Id.
 Notably, in his objections to the PSR, the defendant falsely characterized his guilty plea in the District
21

of Columbia as involving only a “general conspiracy to violate the Foreign Agents Registration Act,”
                                                     11
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 12 of 27136 of 246 6867
                                                                    PageID#



        Finally, Manafort argues that the Part T guidelines are appropriate because they were

used in older cases, such as United States v. Kim, supra, and thus should continue to be used to

avoid unwarranted sentencing disparities for similar defendants. The government disagrees for

two reasons. First, in late 2017, the Department of Justice’s Tax Division clarified its

interpretation as to the appropriate guidelines applicable to FBAR violations, and its current

position is consistent with that of the Probation Office in this matter; and second, the facts at

issue here differ from those of the Kim prosecution.

        The Tax Division changed its position on the appropriate guideline provision in FBAR

cases sometime in late 2017. Manafort was aware of the government’s position prior to this trial,

at the very least because the Special Counsel’s Office made clear its view that the relevant

guideline is § 2S1.3. Further, in Kim itself, the Tax Division and Probation Office took the

position that the appropriate guideline was § 2S1.3. See Kim Plea Agreement, at 3-4 (attached

as Government Exhibit E) (“The Government contends that the applicable Guideline in this

matter should be U.S.S.G § 2S1.3(a)(2), § 2B1.1 and § 2S1.3(b)(2) because the defendant filed

two false FBARs and a false U.S. Individual Income Tax Return, Form 1020, within a 12-month

period. However, at the time that the defendant agreed to plead guilty, the Government

consistently took the position with similarly situated defendants that the applicable Guideline

was U.S.S.G. § 2T1.1 and § 2T1.4 due to the cross reference in § 2S1.3(c)(1). Therefore, in

order to ensure that the defendant receives equitable treatment, and in accordance with Federal

Rule of Criminal Procedure 11(c)(1)(B), the United States and the defendant will recommend to




Def. Obj. to PSR, at 3, without any mention to the fact that his plea also included a money laundering
conspiracy, among other offenses. See D.C. Plea Agreement; D.C. Statement of the Offense ¶ 36-37.
                                                    12
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 13 of 27137 of 246 6868
                                                                    PageID#



the Court that the following provisions of the Sentencing Guidelines apply: [the Tax

Guidelines].”); Government Sentencing Brief, at 6 (attached as Government Exhibit F) (“The

defendant pled guilty to the willful failure to file an FBAR, in violation of 31 U.S.C. Sections

5314 and 5322. The offense of conviction in this case falls under U.S.S.G. § 2S1.3. The

Probation Office calculated the Guidelines range under U.S.S.G. § 2S1.3(a)(2)”).

       Further, as noted, the circumstances of the Kim and Manafort prosecutions and the

conduct at issue are easily distinguished. In Kim, the defendant entered into a negotiated plea

agreement which involved his cooperation, and the plea was entered into pursuant to Rule

11(c)(1)(B). Manafort’s FBAR offenses, in contrast, served to facilitate his tax offenses and his

FARA and money laundering offenses. Further, the Kim prosecution was part of a series of

prosecutions involving the use of overseas accounts to hide tax offenses, and thus the concern

over parity with similarly situated defendants prosecuted at the same time was at its height.

Calculating Manafort’s advisory Guidelines range under § 2S1.3 for an FBAR offense, even if he

is one of the first defendants to be sentenced in that manner, would not constitute disparate

treatment because his conduct, and the circumstances at issue, were different than in Kim.

                   2. A Role Enhancement is Appropriate

       The PSR concluded that Manafort should receive a four-level role enhancement for the

Group 1 offenses, pursuant § 3B1.1(a), on the basis that “the defendant was an organizer or

leader of a criminal activity that was otherwise extensive.” PSR, ¶ 78. The relevant test is the

number of persons involved in the offenses, whether they were witting or unwitting. See United

States v. Harvey, 532 F.3d 326, 338 (4th Cir. 2008) (“The Application Note to U.S.S.G. § 3B1.1

explains that, in determining if a criminal activity is ‘otherwise extensive,’ all persons involved


                                                 13
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 14 of 27138 of 246 6869
                                                                    PageID#



during the course of the entire offense are to be considered, including outsiders who provided

unwitting services and thus do not qualify as ‘participants.’”); United States v. Ellis, 951 F.2d

580, 585 (4th Cir. 1991) (role enhancement based on “otherwise extensive” prong based on “‘all

persons involved during the course of the entire offense,’ even the ‘unknowing services of many

outsiders’”).

        Manafort’s criminal conduct meets this standard. Manafort controlled the money at

issue, he recruited others to facilitate these crimes, and he claimed a larger share of the proceeds.

Further, Manafort was plainly the leader. He involved numerous individuals who were both

knowing and unknowing participants in the criminal scheme. These included Gates and

Konstantin Kilimnik, Manafort’s tax preparers (Ayliff, LaPorta, Naji Lakkis, Dan Walters, and

Conor O’Brien) and bookkeepers (Hesham Ali and Washkuhn), and others in Cyprus who were

involved in originating and maintaining the defendant’s overseas accounts.22 Under the factors

set forth in the Guidelines application notes and applied by the Fourth Circuit, application of the

leadership enhancement is warranted. See United States v. Jones, 495 F. App’x 371, 373 (4th

Cir. 2012) (“In determining a defendant’s leadership and organizational role, sentencing courts

must consider seven factors: [T]he exercise of decision making authority, the nature of

participation in the commission of the offense, the recruitment of accomplices, the claimed right

to a larger share of the fruits of the crime, the degree of participation in planning or organizing

the offense, the nature and scope of the illegal activity, and the degree of control and authority




22
  The corporate entity and bank account documents relating to the overseas accounts listed a variety of
individuals associated with Dr. Kypros Chrysostomides firm’s, including Eleni Chrysostomides,
Chrystalla Pitsilli Dekatris, Myrianthi Christou, Evelina Georgiades, and Georgoula Mavrides. See e.g.,
Government Exhibit 63 (chart of foreign entities); Government Exhibit 73B (chart listing bank accounts).
                                                   14
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 15 of 27139 of 246 6870
                                                                    PageID#



exercised over others. U.S.S.G. § 3B1.1, cmt. n.4.”).23 Further, even to the extent that Gates

profited from this scheme, including by stealing from Manafort, his profits from these crimes

paled in comparison to Manafort’s gain.

                B. Bank Fraud Guidelines (Group 2)

                    1. The PSR Correctly Calculated the Fraud Loss

        The Probation Department assessed the fraud loss to be approximately $6 million for the

counts of conviction for bank fraud together with the relevant conduct. See PSR, at ¶ 87.

Manafort contends that the assessed fraud loss is overstated because the Citizens Bank loan

conspiracy relating to Union Street property charged in Count 28 never closed and, had it closed,

Manafort speculates that he would have fully collateralized the loan, resulting in no loss. See

Defense Objections to PSR, at 4. That argument ignores the trial evidence that the defendant did

not intend the property he pledged as collateral to be used as such since he lied to the bank about

the collateral, hiding the fact that the Union Street property had a mortgage. At trial, the

government proved that the Union Street property Manafort now claims he would have pledged

as part of the loan charged in Count 28 was encumbered by a $5.3 million loan from Genesis




23
  In arguing against the application of a role enhancement, Manafort relies principally on the Guidelines’
use of the phrase “criminal organization” and contends that role enhancements in § 3B1.1 are meant to be
applied only “to leaders or managers of organizations that have a primary purpose of engaging in crime,
such as foreign cartels that smuggle narcotics into the United States, or motorcycle gangs that unlawfully
transport and distribute firearms.” Def. Obj. to PSR, at 5. Manafort cites no case law endorsing his “not-
in-white-collar-cases” reading of § 3B1.1, which cannot be reconciled with Fourth Circuit decisions such
as Ellis and Harvey, supra. The dog-track owner who bribed state legislators in Ellis, for example, may
have done it for “the primary purpose of” helping his business, not “engaging in crime,” see Def. Obj. to
PSR, at 5, yet the Fourth Circuit affirmed application of the leadership enhancement to his scheme. Ellis,
951 F.2d at 585; accord Harvey, 532 F.3d at 338 (defendant sentenced for honest-services fraud involving
bribery in awarding Army contracts was assessed a role enhancement). The defendant’s argument, in
short, lacks merit.
                                                   15
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 16 of 27140 of 246 6871
                                                                    PageID#



Capital at the time.24 Previously, the defendant applied for a loan from Citizens Bank on the

Howard Street property (Counts 24 & 25), and also failed to disclose the Genesis loan on the

Union Street property, which was one of several misrepresentations charged in the indictment

and proven at trial.25

        Because Manafort concealed the Genesis loan and intended to continue to do so, he is not

entitled to credit based on the happenstance that the bank, through its own due diligence,

eventually discovered the Genesis loan. See United States v. Staples, 410 F.3d 484, 490-91 (8th

Cir. 2005) (“We do not mean that the value of the collateral necessarily must be deducted from

the intended loss; the defendant’s intent is the touchstone. For example, if a car were collateral in

a fraudulent loan procurement case, and the defendant were to hide the car, then the court should

not deduct the value of the collateral from the intended loss because under those circumstances

the defendant intended the loss to encompass the value of the collateral.”) (emphasis added).

                    2. The Sophisticated Means Enhancement Is Appropriate

        The Probation Department assessed a two-level enhancement on the Group 2 offenses for

the use of sophisticated means pursuant to USSG § 2B1.1(b)(10)(c). PSR ¶ 88. The defendant


24
  See Government Exhibit 500 (Stipulation relating to Genesis Capital); Trial Tr, at 1911-17 (Taryn
Rodriguez from Citizens Bank testified that Manafort did not list the mortgage from Genesis Capital for
377 Union Street, Brooklyn, New York on his application for the Union Street loan and that she later
identified the mortgage during a records check); Government Exhibit 255 (377 Union Street Uniform
Residential Loan Application).
 See Trial Tr. at 1743-44 (Melinda James (née Francis) from Citizens Bank testified that on Manafort’s
25

Howard Street loan application, it indicated that there was no mortgage on the property at 377 Union
Street, Brooklyn, New York); Government Exhibit 224 (email attaching schedule of Manafort’s real
estate owned and reflecting there is no mortgage on Union Street property); Trial Tr. at 1284-85 (Rick
Gates testified that he understood that Manafort had a mortgage on the property at 377 Union Street,
Brooklyn, New York during the time of the loan application at Citizens Bank for the Howard Street
property).


                                                   16
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 17 of 27141 of 246 6872
                                                                    PageID#



objects on the grounds that “there was nothing complex about simply lying to the banks,” and

that the falsified documents were “simple or ham-handed.” See Defense Objections to PSR, at 4.

Manafort is wrong; even if some of Manafort’s conduct may have been ham-handed not all of it

was.

        The Guidelines affords an enhancement when “the offense otherwise involved

sophisticated means and the defendant intentionally engaged in or caused the conduct

constituting sophisticated means,” U.S.S.G. § 2B1.1(b)(10)(c). Application Note 9 defines

“sophisticated means” as:

                especially complex or especially intricate offense conduct pertaining to the
                execution or concealment of an offense. For example, in a telemarketing
                scheme, locating the main office of the scheme in one jurisdiction but
                locating soliciting operations in another jurisdiction ordinarily indicates
                sophisticated means. Conduct such as hiding assets or transactions, or
                both, through the use of fictitious entities, corporate shells, or offshore
                financial accounts also ordinarily indicates sophisticated means.

Id. § 2B1.1 cmt. n. 9.

        Here, the defendant’s conduct qualifies for the enhancement, as he routinely hid relevant

transactions, falsified documentation, and made misrepresentations relating to an offshore

transaction (and the existence of those assets). For example, for the two Citizens Bank loans,

Manafort hid the true nature of his foreign Peranova “loan”. Manafort had first claimed the $1.5

million from Peranova, an offshore entity that he controlled, as a “loan” on his tax returns (to

avoid paying taxes on the money), and when the bank needed to see less debt and more income

for 2015, Manafort claimed the loan was forgiven, created a back-dated letter purporting to

document the forgiveness, and instructed his tax preparer to forward that letter to the bank.26


26
  See Trial Tr. at 944-69 (Testimony of Cindy LaPorta).
                                                  17
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 18 of 27142 of 246 6873
                                                                    PageID#



Further, for four of the five loans, Manafort materially misstated the Profit and Loss Statement

from his business for the years 2015 and 2016, hiding his true income, requested those

documents from his bookkeeper, altered them, and then submitted them to the bank.27

        With respect to the Citizens Bank loan charged in Count 24, Manafort hid the mortgage

on the Union Street property, and went to great lengths to do so including having Gates contact

the mortgage broker (Donna Duggan) and having her forward an older version of the mortgage

binder for the property.28 On the Banc of California fraud charged in Counts 27 and 28,

Manafort hid the Howard Street mortgage. For The Federal Savings Bank loans charged in

Counts 29 through 32, Manafort hid outstanding American Express debt and delinquency, falsely

claiming that debt to be a loan to Gates and sending a letter to that effect to the bank. See United

States v. Davis, No. 18-4080, 2018 WL 5096070, at *1 (4th Cir. Oct. 18, 2018) (unpublished)

(affirming application of the sophisticated means enhancement applies where the defendant

created a “multilayered scheme” and “used numerous means to conceal the fraud, including

forgery, altering documentation, transferring money between accounts, and omitting property

from certain accountings”).




27
  See Trial Tr. at 601-30 (Testimony of Heather Washkuhn).
 See Trial Tr. at 1284-86 (Gates testified that at Manafort’s direction he contacted Manafort’s insurance
28

broker and requested an old copy of the insurance binder with respect to the Union Street property, which
did not reflect the current mortgage, and that he was aware that the older version was then sent to the
bank to hide the fact that there was currently a mortgage on the Union Street property).
                                                   18
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 19 of 27143 of 246 6874
                                                                    PageID#



                   3. A Role Enhancement is Appropriate For the Group 2 Crimes

       The Group 2 criminal conduct involved multiple parties, individuals who were both

knowing and unknowing with respect to the scheme, including co-conspirators Gates and Jeffrey

Yohai, and more than a dozen bankers, accountants, and Manafort’s bookkeepers and tax

preparers.29 Manafort, moreover, was the primary beneficiary of the frauds. Based on the

criteria in the application note and the case law cited above, the role enhancement is equally

appropriate for the Group 2 bank fraud offenses.

               C. The Defendant Did Not Accept Responsibility

       Finally, the PSR properly denied Manafort any reduction for acceptance of responsibility

pursuant to § 3E1.1. PSR ¶ 96. Manafort proceeded to trial and vigorously denied his guilt.

Although a trial alone does not necessarily preclude an acceptance reduction, it almost always

does in circumstances like those here. Application Note 2 to § 3E1.1 suggests that the situations

where a defendant proceeds to trial and qualifies for an acceptance reduction are rare, and are

often limited to circumstances where the defendant proceeds to trial to challenge the

constitutionality of a statute, or some other legal issue, and not the facts. See § 3E1.1,

Application Note 2. That was not the case here. See e.g., United States v. Redding, 422 F.

App’x 192, 195 (4th Cir. 2011) (unpublished) (“Because Redding put the government to its

burden of proof and went to trial challenging his factual guilt, the district court was correct in

finding the two-level reduction was inappropriate.”). Manafort cites no authority for the



 For example, from Citizens Bank at least the following individuals were involved: David Fallarino,
29

Melinda James (née Francis), Taryn Rodriguez, and Peggy Miceli; from the Banc of California, Perris
Kaufman and Gary Seferian; and from The Federal Savings Bank: Anna Ivakhnik, Dennis Raico, Thomas
Horn, James Brennan, and Steve Calk; from Nigro Karlin (the bookkeeper): Heather Washkuhn; and from
KWC: Cindy LaPorta and Philip Ayliff.
                                                 19
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 20 of 27144 of 246 6875
                                                                    PageID#



proposition that a later plea in another prosecution—even one involving some of the same

facts—negates the fact that he put the government to its proof in the Eastern District of Virginia.

        Further, the defendant has now conceded that he breached his plea agreement in the

District of Columbia, and on February 13, 2019, in a ruling from the bench, Judge Jackson found

by a preponderance of the evidence that Manafort intentionally lied to the government as to three

subject areas, and had not with respect to two others. The DC Court also issued an order

documenting those findings. United States v. Manafort, 1:17-cr-201 (ABJ) (D.D.C. February 13,

2019), Doc 509 (attached as Exhibit G).

        Finally, the defendant’s failure to file the required financial information with the

Probation Department, in either district, is further evidence of his failure to accept responsibility,

particularly here, where the defendant was convicted of financial crimes, including hiding his

income and assets.

   V.      Statutory Sentencing Factors Pursuant
           To Title 18, United States Code, Section 3553(a)

        The government addresses the Section 3553(a) factors below.

           A. The Nature and Circumstances of the Offense

        Manafort’s criminal conduct was serious, longstanding, and bold. He failed to pay taxes

in five successive years involving more than $16 million in unreported income—and failed to

identify his overseas accounts in those same returns—resulting in more than $6 million in unpaid

taxes. In four successive years from 2011 to 2014, Manafort failed to report his overseas

accounts to the Treasury Department, and over that period he maintained 31 accounts in three




                                                  20
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 21 of 27145 of 246 6876
                                                                    PageID#



foreign countries collectively holding more than $55 million in multiple currencies.30 As for his

bank fraud offenses, Manafort defrauded not one financial institution but three, and sought five

loans from those banks, seeking more than $25 million.

       Tax fraud is a serious crime and violates the most basic covenant between citizens and

the government. See United States v. Zukerman, 897 F.3d 423, 428 (2d Cir. 2018) (“[t]ax crimes

represent an especially damaging category of criminal offense” which “strike[] at the foundation

of a functioning government’”) (citation omitted), pet. for cert. filed, No. 18-642 (Nov. 19,

2018). The defendant benefited from the protections and privileges of the law and the services

of his government, while cheating it and his fellow citizens. See United State v. Trupin, 475

F.3d 71, 76 (2d Cir. 2007) (tax evader effectively “[steals] from his fellow taxpayers through his

deceptions.”).

       The defendant’s failure to file foreign bank account reports is also significant. FBAR

regulations facilitate the identification of “persons who may be using foreign financial accounts

to circumvent United States law,” whether those funds are used for “illicit purposes or to identify

income maintained or generated abroad.” See IRS FBAR Reference Guide, at 2

(https://www.irs.gov/pub/irs-utl/irsfbarreferenceguide.pdf). Here, Manafort’s FBAR offenses

were more serious than that of a defendant who simply hides his income, like the defendant in

Kim. Manafort used his foreign accounts not only to hide his income, but to launder funds,

including by engaging in transactions that promoted his FARA scheme.




 See Government Exhibit 73B (FBAR Chart for 2011), Government Exhibit 73C (FBAR Chart for
30

2012), Government Exhibit 73D (FBAR Chart for 2013), Government Exhibit 73E (FBAR Chart for
2014); Government Exhibit 74 (“Deposit Analysis – Foreign Source of Funds Received by Foreign
Accounts,” listing total as $65,860,502.50).
                                                21
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 22 of 27146 of 246 6877
                                                                    PageID#



        Finally, the defendant’s bank fraud offenses are also serious, both for the number and

amount of the loans and the conduct involved. Bank fraud undermines the stability of our

financial system and the federally insured financial institutions that citizens rely upon that those

statutes seek to protect. See United States v. Koh, 199 F.3d 632, 638 (2d Cir. 1999) (recognizing

that Congress, in part through passage of the bank fraud statute, “clearly intended to protect ‘the

financial integrity’ of institutions in which it had a strong federal interest, including those that are

‘federally created, controlled or insured’”) (quoting S. Rep. No. 98–225, at 377 (1983)).

Manafort sought five loans totaling more than $25 million and secured funding in the amount of

more than $19 million. Those facts set him far afield from the ordinary bank fraud defendant.

        As noted, these were not short-lived schemes. Manafort’s crimes were the product of his

planning and premeditation over many years, and a result of his direct and willful conduct.

Manafort’s tax crimes by any account were serious, and more serious than most given the

amount of money at issue and the fact that his failure to pay the taxes owed was not caused by

any necessity but simple greed. Manafort had ample funds to cover these tax payments. He

simply chose not to comply with laws that would reduce his wealth. And along the way, each

year, in order to successfully implement the tax scheme the defendant involved numerous other

people, including both witting and unwitting participants. In every scheme, Manafort was

always the principal, and almost always the exclusive beneficiary.

            B. History and Characteristics of the Defendant

        Manafort’s history and characteristics are aggravating factors. Manafort has had every

opportunity to succeed. He is well educated and a member of the legal profession, attending




                                                  22
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 23 of 27147 of 246 6878
                                                                    PageID#



Georgetown University for college and law school. He was a successful political consultant both

in the United States and abroad.31

        Further, while the defendant is 69 years old and has suffered reputational harm as a result

of his conviction, neither is a mitigating factor. Part H of Chapter 5 of the Sentencing

Guidelines addresses age, and in effect provides that age can be considered “individually or in

combination with other offender characteristics,” when “present to an unusual degree and

distinguish the case from the typical cases covered by the guidelines.” U.S.S.G. § 5H1.1.

Nothing about the defendant’s age is unusual. Tax offenders are often older and often, like the

defendant, wealthy, but they nonetheless receive substantial terms of incarceration

notwithstanding age and health issues. See, e.g., United States v. Dibbi, 413 Fed. Appx 618, 620

(4th Cir. 2011) (affirming sentence of 30 months for tax fraud and decision not to grant a

downward variance based on the defendant’s health and age); United States v. Gilmartin, 12-cr-

287 (MGC) (SDNY) (defendant, age 70, sentenced to 48 months imprisonment for evading taxes

and failing to file federal and state tax returns for over 20 years, where the tax loss was

approximately $1.7 million).32




31
  See Trial Tr. at 2436 (defense closing argument citing witness testimony of Tad Devine and Dan Rabin
describing Manafort as a talented political consultant and citing documents detailing Manafort’s work for
the presidential campaigns of Gerald Ford, Ronald Reagan, George H. W. Bush, Bob Dole, and Donald
Trump); see Trial Tr. at 1133-34 (Rick Gates testified that Manafort was “probably one of the most, you
know, politically brilliant strategists I've ever worked with.”).
32
  See also United States v. Jackson, 10-cr-298 (CM) (SDNY) (defendant, age 57, sentenced to 63 months
imprisonment for his work as a tax preparer who used a variety of deceptive practices—including
claiming deceased children as dependents—as part of a scheme to prepare false tax returns and where the
tax loss was approximately $1 million); United States v. Catlett, 10-CR-101 (D. Md) (defendant, age 64,
sentenced to 210 months imprisonment, related to filing 275 fraudulent tax returns reporting over $22
million in false Schedule E losses, resulting in a federal tax loss of $3.8 million).
                                                   23
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 24 of 27148 of 246 6879
                                                                    PageID#



       Manafort’s age does not eliminate the risk of recidivism he poses—particularly given that

his pattern of criminal activity has occurred over more than a decade and that the most recent

crimes he pled guilty to occurred from February to April 2018, when he conspired to tamper with

witnesses at a time when he was under indictment in two separate districts. Further as Judge

Jackson found, Manafort’s misconduct continued as recently as October 2018 when he

repeatedly and intentionally lied to the government during proffer sessions and the grand jury.

       Courts also have rejected the premise that the reputational harm incident to every

criminal conviction is a valid basis for reducing the term of imprisonment imposed on a white-

collar offender such as Manafort. Nothing about that harm, or the collateral consequences that

Manafort faces, was unforeseeable at the time that he chose to engage in the charged conduct.

Manafort chose to commit multiple bank frauds, even when the subject of national attention in

2016. See, e.g., United States v. Prosperi, 686 F.3d 32, 47 (1st Cir. 2012) (“It is impermissible

for a court to impose a lighter sentence on a white-collar defendant than on blue-collar

defendants because it reasons that white-collar defendants suffer greater reputational harm or

have more to lose by conviction.”).

           C. The Need to Promote Respect for the Law and to Afford
              Adequate Deterrence to Criminal Conduct

       The sentence should serve to promote respect for the law and to afford both adequate

specific and general deterrence as intended by Congress. With respect to general deterrence, the

sentence should send a clear message that repeated choices to commit serious economic crimes

have serious consequences, particularly in a matter that received national attention.

       The Fourth Circuit has stressed the heightened importance of general deterrence in tax

cases, and in particular the need for incarceration, given the prevalence of tax offenses and the

                                                24
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 25 of 27149 of 246 6880
                                                                    PageID#



comparatively few prosecutions. See United States v. Engle, 592 F.3d 495, 502 (4th Cir. 2010)

(“Given the nature and number of tax evasion offenses as compared to the relatively infrequent

prosecution of those offenses, we believe that the [Sentencing] Commission’s focus on

incarceration as a means of third-party deterrence is wise. The vast majority of such crimes go

unpunished, if not undetected. Without a real possibility of imprisonment, there would be little

incentive for a wavering would-be evader to choose the straight-and-narrow over the wayward

path.”). Courts have recognized that tax prosecutions are difficult and time consuming to

investigate and prosecute, and require substantial resources. See Zukerman, 897 F.3d at 429

(general deterrence has an important role in tax cases “due to the significant resources required

to monitor and prosecute tax cases,” which cost the government hundreds of billions of dollars

annually) (internal quotation marks omitted); see also U.S.S.G Ch. 2, Part T, intro. cmt.

(explaining that, in light of “the limited number of criminal tax prosecutions relative to the

estimated incidence of such violations, deterring others from violating the tax laws is a primary

consideration underlying these guidelines,” and that “[r]ecognition that the sentence for a

criminal tax case will be commensurate with the gravity of the offense should act as a deterrent

to would-be violators”).

       Tax evasion through the use of offshore entities and bank accounts is among the most

lucrative offenses and often the most difficult to investigate, which increases the need for strong

deterrence and a meaningful sentence. See United States v. Hefferman, 43 F.3d 1144, 1149 (7th

Cir. 1994) (“Considerations of (general) deterrence argue for punishing more heavily those

offenses that either are lucrative or are difficult to detect and punish, since both attributes go to

increase the expected benefits of a crime and hence the punishment required to deter it.”). Bank


                                                  25
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 26 of 27150 of 246 6881
                                                                    PageID#



fraud, while more common, is equally serious and the need for deterrence is also strong in light

of the need to protect the integrity of the nation’s banking system.

         D.      The Need to Avoid Unwarranted Sentencing Disparities

         Section 3553(a) also requires a sentence that is generally consistent with others imposed

on similar offenders for similar offenses; courts are instructed “to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct.” 18 U.S.C. § 3553(a)(6). First, in this case, there are no similarly situated charged

defendants, as Manafort’s co-defendant, Gates, was subservient to Manafort, and he accepted

responsibility, pled guilty, and cooperated early in this investigation. The crimes at issue

involved Manafort’s taxes and overseas accounts, not Gates’. With respect to the bank loans,

Manafort, not Gates, principally received the proceeds. Second, given the breadth of Manafort’s

criminal activity, the government has not located a comparable case with the unique array of

crimes and aggravating factors.

   VI.        Conclusion

         For a decade, Manafort repeatedly violated the law. Considering only the crimes charged

in this district, they make plain that Manafort chose to engage in a sophisticated scheme to hide

millions of dollars from United States authorities. And when his foreign income stream

dissipated in 2015, he chose to engage in a series of bank frauds in the United States to maintain

his extravagant lifestyle, at the expense of various financial institutions. Manafort chose to do

this for no other reason than greed, evidencing his belief that the law does not apply to him.

Manafort solicited numerous professionals and others to reap his ill-gotten gains. The sentence




                                                 26
Case Case 1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314 528-1  Filed 02/26/19
                                      Filed 02/15/19        Page
                                                      Page 27 of 27151 of 246 6882
                                                                    PageID#



in this case must take into account the gravity of this conduct, and serve to both specifically deter

Manafort and those who would commit a similar series of crimes.



Dated: February 15, 2018                              /s/
                                                      Andrew Weissmann
Uzo Asonye                                            Greg D. Andres
Assistant United States Attorney                      Brandon L. Van Grack
Eastern District of Virginia                          Senior Assistant Special Counsels
                                                      Special Counsel’s Office
                                                      U.S. Department of Justice
                                                      950 Pennsylvania Avenue NW
                                                      Washington, D.C. 20530
                                                      Telephone: (202) 616-0800
                                                      Attorneys for United States of America




                                                 27
CaseCase 1:17-cr-00201-ABJ
    1:18-cr-00083-TSE       Document
                        Document 314-1528-1
                                        FiledFiled 02/26/19
                                             02/15/19   PagePage
                                                             1 of 2152 of 246 6883
                                                                    PageID#




                        EXHIBIT A
                                      CaseCase 1:17-cr-00201-ABJ
                                          1:18-cr-00083-TSE       Document
                                                              Document 314-1528-1
                                                                              FiledFiled 02/26/19
                                                                                   02/15/19   PagePage
                                                                                                   2 of 2153 of 246 6884
                                                                                                          PageID#
                                  VENDOR AND PROPERTY PAYMENTS FROM FOREIGN BANK ACCOUNTS

Vendor Name                                               2010                2011                2012                2013                2014                Total
SP&C Home Improvement Inc.                            $      626,760      $      716,200      $     1,015,960     $     1,099,000     $          90,953   $      3,548,873
Big Picture Solutions, Inc.                                               $      102,006      $      456,800      $      939,475      $      162,920      $      1,661,201
Alan Couture                                          $      103,000      $      191,800      $      137,850      $      230,700      $          85,115   $       748,465
Scott L. Wilson Landscape & Tree Specialists, Inc.    $      237,700      $      265,800                                                                  $       503,500
Aegis Holdings LLC                                                                                                $      500,000                          $       500,000
J&J Oriental Rug Gallery                              $      390,000                          $      100,000                                              $       490,000
Sabatello Construction of Florida, Inc.                                   $          39,237   $      362,950      $          30,300                       $       432,487
House of Bijan                                        $      213,280      $      112,000      $           7,500                                           $       332,780
New Leaf Landscape Maintenance LLC                                        $           4,115   $      134,600      $          26,025   $          90,945   $       255,685
Don Beyer Motors, Inc. aka Land Rover of Alexandria                                           $      163,705                                              $       163,705
Federal Stone and Brick LLC                                                                   $          87,000   $          38,650                       $       125,650
American Service Center Associates of Alexandria, LLC                                         $          62,750                                           $        62,750
aka Mercedes-Benz of Alexandria
Sensoryphile, Inc.                                    $          46,450                                                                                   $        46,450
Total                                                 $    1,617,190      $    1,431,158      $    2,529,115      $    2,864,150      $     429,933       $     8,871,546

Purchase of Property                                      2010                2011                2012                2013                2014                Total
Howard Street Condominium                                                                     $     1,500,000
Arlington House                                                                               $     1,900,000
Union Street Brownstone                                                                       $     3,299,500

Total                                                 $            -      $            -      $    6,699,500      $            -      $            -      $     6,699,500


Grand Total                                           $   1,617,190       $   1,431,158       $   9,228,615       $   2,864,150       $    429,933        $   15,571,046
CaseCase 1:17-cr-00201-ABJ
    1:18-cr-00083-TSE       Document
                        Document 314-2528-1
                                        FiledFiled 02/26/19
                                             02/15/19   PagePage
                                                             1 of 2154 of 246 6885
                                                                    PageID#




                        EXHIBIT B
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 155 of 246
Case Case  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314-3528-1   Filed 02/26/19
                                         Filed 02/15/19   Page Page  156
                                                               1 of 13   of 246 6887
                                                                       PageID#




                         EXHIBIT C
Case Case  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314-3528-1   Filed 02/26/19
                                         Filed 02/15/19   Page Page  157
                                                               2 of 13   of 246 6888
                                                                       PageID#
                                  Case Case  1:17-cr-00201-ABJ
                                       1:18-cr-00083-TSE       Document
                                                           Document 314-3528-1   Filed 02/26/19
                                                                           Filed 02/15/19   Page Page  158
                                                                                                 3 of 13   of 246 6889
                                                                                                         PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2011
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
            7     Peranova Holdings Limited                             $       4,436,680.04 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/15/08)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            8     Peranova Holdings Limited*                            $               23.84 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/15/08)        Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            9     Serangon Holdings Limited                             $            2,831.57 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/21/13)        Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

           10     Yiakora Ventures Limited                              $         504,807.56 Paul Manafort                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

                        AGGREGATE MAXIMUM VALUE: $                             8,381,798.75




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                  Case Case  1:17-cr-00201-ABJ
                                       1:18-cr-00083-TSE       Document
                                                           Document 314-3528-1   Filed 02/26/19
                                                                           Filed 02/15/19   Page Page  159
                                                                                                 4 of 13   of 246 6890
                                                                                                         PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2012
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
            1     Actinet Trading Limited                               $         999,987.00 Paul Manafort                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            2     Actinet Trading Limited*                              $       3,416,880.00 Paul Manafort                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            3     Black Sea View Limited                                $       2,519,316.94 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            4     Black Sea View Limited*                               $       1,927,720.00 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                  Case Case  1:17-cr-00201-ABJ
                                       1:18-cr-00083-TSE       Document
                                                           Document 314-3528-1   Filed 02/26/19
                                                                           Filed 02/15/19   Page Page  160
                                                                                                 5 of 13   of 246 6891
                                                                                                         PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2012
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
            5     Bletilla Ventures Limited                             $       5,000,000.00 Paul Manafort                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            6     Bletilla Ventures Limited*                            $       1,849,860.00 Paul Manafort                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

            7     Global Highway Limited                                $         531,852.76 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/15/08)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            8     Leviathan Advisors Limited                            $              738.45 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/15/08)        Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

            9     Leviathan Advisors Limited*                           $          66,053.30 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/15/08)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Myrianthi Christou

           10     LOAV Advisors Limited                                 $            5,679.02 Richard Gates                              Eleni Chrysostomides
                  Bank of Cyprus                                                              Paul Manafort                              Chrystalla Pitsilli Dekatris
                                                                                              Konstantin Kilimnik (As of 1/21/13)        Georgoula Mavrides
                                                                                                                                         Myrianthi Christou




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                  Case Case  1:17-cr-00201-ABJ
                                       1:18-cr-00083-TSE       Document
                                                           Document 314-3528-1   Filed 02/26/19
                                                                           Filed 02/15/19   Page Page  161
                                                                                                 6 of 13   of 246 6892
                                                                                                         PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2012
                                                                                                      Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                        Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                          Application                            Application
           11     Lucicle Consultants Limited                           $       1,530,903.16 Richard Gates                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

           12     Lucicle Consultants Limited*                          $       4,183,590.00 Richard Gates                               Paul Manafort
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

           13     Olivenia Trading Limited*                             $                 3.28 Richard Gates                             Eleni Chrysostomides
                  Bank of Cyprus                                                               Konstantin Kilimnik (As of 1/21/13)       Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides

           14     Olivenia Trading Limited                              $         740,362.98 Richard Gates                               Eleni Chrysostomides
                  Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                         Myrianthi Christou
                                                                                                                                         Evelina Georgiades
                                                                                                                                         Georgoula Mavrides




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
Case Case  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314-3528-1   Filed 02/26/19
                                         Filed 02/15/19   Page Page  162
                                                               7 of 13   of 246 6893
                                                                       PageID#
                                 Case Case  1:17-cr-00201-ABJ
                                      1:18-cr-00083-TSE       Document
                                                          Document 314-3528-1   Filed 02/26/19
                                                                          Filed 02/15/19   Page Page  163
                                                                                                8 of 13   of 246 6894
                                                                                                        PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
            1    Actinet Trading Limited                               $           87,728.03 Paul Manafort                              Paul Manafort
                 Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/21/13)        Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            2    Actinet Trading Limited*                              $         196,511.00 Paul Manafort                               Paul Manafort
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            3    Actinet Trading Limited                               $          87,458.48 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            4    Actinet Trading Limited*                              $         202,277.00 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                 Case Case  1:17-cr-00201-ABJ
                                      1:18-cr-00083-TSE       Document
                                                          Document 314-3528-1   Filed 02/26/19
                                                                          Filed 02/15/19   Page Page  164
                                                                                                9 of 13   of 246 6895
                                                                                                        PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
            5    Bletilla Ventures Limited                             $       1,568,530.54 Paul Manafort                               Eleni Chrysostomides
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            6    Bletilla Ventures Limited*                            $         276,703.00 Paul Manafort                               Eleni Chrysostomides
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            7    Bletilla Ventures Limited                             $         833,349.39 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik                         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            8    Bletilla Ventures Limited*                            $         278,614.00 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik                         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

            9    LOAV Advisors Limited                                 $            5,292.42 Richard Gates                              Eleni Chrysostomides
                 Bank of Cyprus                                                              Paul Manafort                              Chrystalla Pitsilli Dekatris
                                                                                             Konstantin Kilimnik (As of 1/21/13)        Georgoula Mavrides
                                                                                                                                        Myrianthi Christou




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                      Case 1:17-cr-00201-ABJ
                                 Case 1:18-cr-00083-TSE      Document
                                                         Document 314-3 528-1   Filed 02/26/19
                                                                         Filed 02/15/19        Page
                                                                                          Page 10    165
                                                                                                  of 13  of 246 6896
                                                                                                        PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
           10    Lucicle Consultants Limited                           $         167,664.80 Richard Gates                               Paul Manafort
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           11    Lucicle Consultants Limited*                          $         288,410.00 Richard Gates                               Paul Manafort
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Richard Gates

                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           12    Lucicle Consultants Limited                           $         603,131.79 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                                                                          Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           13    Lucicle Consultants Limited*                          $       1,427,810.00 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                                                                          Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                      Case 1:17-cr-00201-ABJ
                                 Case 1:18-cr-00083-TSE      Document
                                                         Document 314-3 528-1   Filed 02/26/19
                                                                         Filed 02/15/19        Page
                                                                                          Page 11    166
                                                                                                  of 13  of 246 6897
                                                                                                        PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
           14    Marziola Holdings Limited                             $       2,000,000.00 Konstantin Kilimnik                         Eleni Chrysostomides
                 Hellenic Bank                                                                                                          Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           15    Olivenia Trading Limited*                             $                 0.64 Richard Gates                             Eleni Chrysostomides
                 Bank of Cyprus                                                               Konstantin Kilimnik (As of 1/21/13)       Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           16    Olivenia Trading Limited                              $         601,794.98 Richard Gates                               Eleni Chrysostomides
                 Bank of Cyprus                                                             Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           17    Olivenia Trading Limited                              $         601,079.22 Richard Gates                               Eleni Chrysostomides
                 Hellenic Bank                                                              Konstantin Kilimnik (As of 1/21/13)         Chrystalla Pitsilli Dekatris
                                                                                                                                        Myrianthi Christou
                                                                                                                                        Evelina Georgiades
                                                                                                                                        Georgoula Mavrides

           18    Yiakora Ventures Limited                              $           11,943.28 Paul Manafort                              Eleni Chrysostomides
                 Bank of Cyprus                                                              Konstantin Kilimnik (As of 1/21/13)        Chrystalla Pitsilli Dekatris
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Myrianthi Christou




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                      Case 1:17-cr-00201-ABJ
                                 Case 1:18-cr-00083-TSE      Document
                                                         Document 314-3 528-1   Filed 02/26/19
                                                                         Filed 02/15/19        Page
                                                                                          Page 12    167
                                                                                                  of 13  of 246 6898
                                                                                                        PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2013
                                                                                                     Beneficial Owner                     Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                           Application
           19    Pompolo Limited*                                      $       1,838,260.00                                             Richard Gates
                 HSBC UK



           20    Global Endeavour Inc.                                 $       2,999,950.00 Konstantin Kilimnik                         Myrianthi Christou
                 Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Evelina Georgiades

           21    Global Endeavour Inc.*                                $       2,036,960.00 Konstantin Kilimnik                         Myrianthi Christou
                 Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Evelina Georgiades

           22    Jeunet Ltd.*                                          $       2,675,340.00 Konstantin Kilimnik                         Myrianthi Christou
                 Loyal Bank Ltd                                                                                                         Chrystalla Dekatris
                                                                                                                                        Eleni Chrysostomides
                                                                                                                                        Georgoula Mavrides
                                                                                                                                        Evelina Georgiades

                        AGGREGATE MAXIMUM VALUE: $                           18,788,808.57




*The maximum account value was converted from Euro and GBP to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
                                      Case 1:17-cr-00201-ABJ
                                 Case 1:18-cr-00083-TSE      Document
                                                         Document 314-3 528-1   Filed 02/26/19
                                                                         Filed 02/15/19        Page
                                                                                          Page 13    168
                                                                                                  of 13  of 246 6899
                                                                                                        PageID#
                AGGREGATE MAXIMUM VALUE OF FOREIGN BANK ACCOUNTS IN 2014
                                                                                                     Beneficial Owner                      Authorized Signers
              Account Name, Financial Institution   Maximum                                       Listed on Bank Account                 Listed on Bank Account
         Item       and Account Number            Account Value                                         Application                            Application
            1     Global Endeavour Inc.                                 $         259,797.56 Konstantin Kilimnik                         Myrianthi Christou
                  Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Evelina Georgiades

            2     Global Endeavour Inc.*                                $       1,622,660.00 Konstantin Kilimnik                         Myrianthi Christou
                  Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Evelina Georgiades

            3     Jeunet Ltd.*                                          $         860,846.00 Konstantin Kilimnik                         Myrianthi Christou
                  Loyal Bank Ltd.                                                                                                        Chrystalla Dekatris
                                                                                                                                         Eleni Chrysostomides
                                                                                                                                         Georgoula Mavrides
                                                                                                                                         Evelina Georgiades

                        AGGREGATE MAXIMUM VALUE: $                             2,743,303.56




*The maximum account value was converted from Euro to USD on the date of occurrence per the bank statement using the website https://www.oanda.com/currency/converter/.
Case Case  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314-4528-1   Filed 02/26/19
                                         Filed 02/15/19   Page Page  169
                                                               1 of 42   of 246 6900
                                                                       PageID#




                        EXHIBIT D
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 170 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 171 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 172 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 173 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 174 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 175 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 176 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 177 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 178 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 179 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 180 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 181 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 182 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 183 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 184 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 185 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 186 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 187 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 188 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 189 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 190 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 191 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 192 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 193 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 194 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 195 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 196 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 197 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 198 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 199 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 200 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 201 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 202 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 203 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 204 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 205 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 206 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 207 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 208 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 209 of 246
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 210 of 246
Case Case  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314-5528-1   Filed 02/26/19
                                         Filed 02/15/19   Page Page  211
                                                               1 of 15   of 246 6942
                                                                       PageID#




                        EXHIBIT E
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  12 of  212
                                                                  of 14
                                                                     15   of 246 13
                                                                        PageID#
                                                                        PageID#  6943
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  23 of  213
                                                                  of 14
                                                                     15   of 246 14
                                                                        PageID#
                                                                        PageID#  6944
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  34 of  214
                                                                  of 14
                                                                     15   of 246 15
                                                                        PageID#
                                                                        PageID#  6945
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  45 of  215
                                                                  of 14
                                                                     15   of 246 16
                                                                        PageID#
                                                                        PageID#  6946
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  56 of  216
                                                                  of 14
                                                                     15   of 246 17
                                                                        PageID#
                                                                        PageID#  6947
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  67 of  217
                                                                  of 14
                                                                     15   of 246 18
                                                                        PageID#
                                                                        PageID#  6948
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  78 of  218
                                                                  of 14
                                                                     15   of 246 19
                                                                        PageID#
                                                                        PageID#  6949
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                         Filed 10/26/17
                                               02/15/19   Page Page
                                                         Page  89 of  219
                                                                  of 14
                                                                     15   of 246 20
                                                                        PageID#
                                                                        PageID#  6950
Case Case
   Case    1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE     Document
                         Document
                            Document 10 528-1
                                  314-5  Filed  Filed 02/26/19
                                         Filed 02/15/19
                                               10/26/17   Page Page
                                                          Page 10     220
                                                               9 ofof14
                                                                      15  of 246 21
                                                                        PageID#
                                                                         PageID#  6951
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                        Filed 10/26/17
                                              02/15/19   Page  Page
                                                         Page 10
                                                              11 of  221
                                                                 of 14
                                                                    15   of 246 22
                                                                       PageID#
                                                                       PageID#  6952
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                        Filed 10/26/17
                                              02/15/19   Page  Page
                                                         Page 11
                                                              12 of  222
                                                                 of 14
                                                                    15   of 246 23
                                                                       PageID#
                                                                       PageID#  6953
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                        Filed 10/26/17
                                              02/15/19   Page  Page
                                                         Page 12
                                                              13 of  223
                                                                 of 14
                                                                    15   of 246 24
                                                                       PageID#
                                                                       PageID#  6954
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                        Filed 10/26/17
                                              02/15/19   Page  Page
                                                         Page 13
                                                              14 of  224
                                                                 of 14
                                                                    15   of 246 25
                                                                       PageID#
                                                                       PageID#  6955
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE    Document
                         Document
                           Document 10 528-1
                                  314-5 Filed  Filed 02/26/19
                                        Filed 10/26/17
                                              02/15/19   Page  Page
                                                         Page 14
                                                              15 of  225
                                                                 of 14
                                                                    15   of 246 26
                                                                       PageID#
                                                                       PageID#  6956
Case Case  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE       Document
                         Document 314-6528-1   Filed 02/26/19
                                         Filed 02/15/19   Page Page  226
                                                               1 of 14   of 246 6957
                                                                       PageID#




                         EXHIBIT F
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page1Page
                                                         Page  2ofof13227
                                                                     14   of 246284
                                                                       PageID#
                                                                        PageID#  6958



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )      Case No. 1:17-CR-00248
                                              )
HYUNG KWON KIM,                               )      Honorable T. S. Ellis III
                                              )
               Defendant.                     )      Sentencing:     January 25, 2018
                                              )                      4:00 p.m.

         POSITION OF THE UNITED STATES WITH RESPECT TO SENTENCING

       The United States hereby submits its position on the sentencing of the defendant

Hyung Kwon Kim (“defendant” or “Kim”) in accordance with U.S.S.G. §6A1.2 and the policy

of this Court. As explained below, while the government agrees with the Probation Office’s

calculation of the sentencing range the advisory Sentencing Guidelines, the government

nevertheless believes that the appropriate Guidelines range that should be applied in this case is

that agreed upon by the parties, as set forth in the plea agreement. Taking into account the

factors set forth in 18 U.S.C. § 3553(a) and the government’s filing under seal, the government

makes a final sentencing recommendation of nine (9) months of imprisonment, three (3) years of

supervised release, an appropriate fine, and a $100 special assessment.

I.     Background

       A.      Offense Conduct

       Hyung Kim is a highly educated and sophisticated executive. Born into affluence, he had

the good fortune to inherit staggering sums. The vast sums Kim secreted in a series of secret

Swiss accounts are of import here. At one point, in 2004, the windfall stashed in Switzerland




                                                                                            16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page2Page
                                                         Page  3ofof13228
                                                                     14   of 246285
                                                                       PageID#
                                                                        PageID#  6959



swelled to over $28 million. Kim engaged in a series of schemes and ruses to conceal the funds

from the IRS, violate reporting requirements, and evade taxes.

           Kim first opened an account in his own name at Credit Suisse AG in Switzerland in

October 1998. He funded that account, as well as other additional accounts that he opened at

Credit Suisse, its wholly owned subsidiaries (including Bank Leu, Bank Hofmann, and

Clariden Leu), and UBS AG, with funds inherited from a foreign relative.

           In November 2000, Kim took the first of many steps to mask his ownership and control

of the offshore funds. At the advice and with the assistance of his co-conspirator Edgar Paltzer,

an attorney practicing in Switzerland, Kim opened an account at Bank Leu in the name of a sham

entity called Daroka Overseas. In February 2002, he opened a second account, at Bank

Hofmann, in the name of the same entity. By placing his assets in accounts held in the name of

a nominee, Kim made it appear that the offshore funds belonged to a corporate entity, not him.

           Kim controlled the assets in the account by meeting with the bankers and his attorney in

in Switzerland and the United States as well as communicating with them via email, fax, and

phone. Further, he hosted one of his Swiss bankers at his homes in the U.S. where the banker

vacationed with his family and used Kim’s residence as a base to travel to meet with his other

clients.

           Wires from afar flowed into these accounts. By the close of 2004, the balance of his

accounts exceeded $28 million. Kim did not expend these funds on necessities. Instead, Kim

used assets in the accounts to fund a lavish lifestyle. The Statement of Facts and PSR discuss

Kim’s expenditures in detail. However, a summary of the spending is helpful to understand the

magnitude of the wealth that Kim concealed:




                                                   2
                                                                                             16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page3Page
                                                         Page  4ofof13229
                                                                     14   of 246286
                                                                       PageID#
                                                                        PageID#  6960



              Between 2003 and 2007, Kim spent over $3 million from his Swiss accounts to

               purchase his residence in Greenwich, Connecticut. Kim and Paltzer took efforts

               to conceal that Kim controlled the funds in the Swiss accounts. When Kim

               communicated with Paltzer, he used coded language. In turn, Paltzer directed

               Credit Suisse to issue a check for $1.76 million from Credit Suisse First Boston,

               its U.S. bank, so that it appeared that Kim tapped a domestic source of funds.

              In 2005, Kim spent almost $5 million from his Swiss accounts to purchase a

               summer home on Cape Cod. While the price was significant, what is most

               relevant are the machinations undertaken by Kim and Paltzer to conceal Kim’s

               ownership of the Swiss accounts and the summer home itself. Paltzer formed a

               new sham entity, Edraith Invest & Finance, to hold title to the home as well as a

               Swiss account. Paltzer and Kim pretended that Kim merely leased the home in an

               arms-length transaction from a third party. They drafted and executed fake leases.

               They exchanged emails in which they discussed the wishes of the “owners.”

              Between 2003 and 2008, Kim used over $5 million from his Swiss accounts to

               purchase jewels and jewelry, including the following items: a 11.6 carat diamond

               ring; a 10.5 carat yellow diamond ring and jewelry setting; a 8.6 carat ruby ring; a

               8.4 carat emerald ring; a 7.15 carat diamond ring; and pearls.

              Between 2000 and 2008, Kim withdrew over $500,000 when traveling in

               Switzerland to fund his personal expenses.

       Kim had the opportunity to bring his remaining assets to the United States in 2008, in the

midst of the Department of Justice’s investigation of UBS AG for aiding and assisting U.S.

taxpayers to evade their taxes. At that time, Credit Suisse had advised Paltzer and Kim that it


                                                 3
                                                                                            16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page4Page
                                                         Page  5ofof13230
                                                                     14   of 246287
                                                                       PageID#
                                                                        PageID#  6961



intended to close the Daroka Overseas and Edraith accounts as part of its initiative to minimize

the bank’s exposure by closing accounts held by U.S. residents in the names of nominee entities.

Fully aware that Kim’s undeclared assets could not stay at Credit Suisse, Paltzer and Kim

reviewed Kim’s options: to report his previously undeclared assets and income to the IRS; to

end his crimes by spending the assets; or to continue the concealment by transferring his assets to

another bank. Kim chose to keep the money offshore, albeit at Bank Frey, a smaller Swiss bank

that considered itself immune from U.S. law enforcement as it deliberately maintained no

physical presence in the United States.1

        With the assistance of Paltzer, Kim opened accounts at Bank Frey in the names of

Daroka Overseas and Edraith in December 2008. He deposited into those accounts the

remaining assets from his accounts at Credit Suisse’s subsidiaries. Paltzer advised Kim to take

further precautions to prevent detection, by limiting emails and phone communications from the

U.S. and meeting in third countries, such as France or Italy.

        Kim maintained the accounts at Bank Frey until 2011. At that time, he elected not to

report the funds, but to bring the assets to the United States in a covert manner by paying a


1
 In September 2008, as corroborated by the Internet Wayback Machine, Bank Frey’s web site contained the
following statements:

        “An important reason for founding Bank Frey was to provide our clients with the services of a
        Bank that is - and always will remain - truly Swiss,” Dr. Markus A. Frey says.

        As a result, Bank Frey follows a strict policy to never open any branch or other representation
        outside the reach of the Swiss laws and jurisdiction. We strongly believe that only by remaining a
        true Swiss banking institution, we can guarantee to act in accordance with the Swiss standards of
        political stability, acting in good faith and an unbroken sense for independent neutrality.

        Dr. Markus A. Frey continues, “Bank Frey is and will remain truly Swiss. Only that way can we
        be certain to maintain our values - and assure that no foreign authority will ever 'bully' us into
        giving them up”.

See “A True Swiss Bank”, available at https://web.archive.org/web/20080915012232/http://www.bank-
frey.com:80/index.php?option=com content&task=view&id=27&Itemid=55. Bank Frey announced that it would
cease operations in October 2013.


                                                        4
                                                                                                             16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page5Page
                                                         Page  6ofof13231
                                                                     14   of 246288
                                                                       PageID#
                                                                        PageID#  6962



jeweler in Switzerland for jewels and jewelry purchased in the United States. Kim arranged the

sales by mailing packages of gifts to the children of his former banker. Kim hid handwritten

transfer instructions within those packages. Between March and August 2011, Kim spent a total

of $3.6 million in two separate transactions to purchase a ring with a sapphire weighing 13.9

carats and three loose diamonds weighing 5.02, 4.03 and 4.17 carats.

       Kim concealed his offshore assets from his accountants. Indeed, although the defendant

filed FBARs in 2005, 2006, 2007, and 2008 (for calendar years 2004 through 2007) on which he

reported accounts that he owned in South Korea, he never once reported his Swiss accounts.

Further, Kim also filed false income tax returns on which he underreported his income and failed

to report his ownership of the Swiss accounts.

       Kim did not earn substantial amounts of taxable income from the assets in the Swiss

accounts. From 2001 through 2010, the combined federal and state income tax loss amounted to

$243,542. Indeed, the millions of dollars in capital losses that Kim incurred as a product of his

ill-advised investing swamped his investment gains.


II.    Sentencing Argument

       Although the Supreme Court rendered the federal Sentencing Guidelines advisory in

United States v. Booker, 543 U.S. 220 (2005), “a sentencing court is still required to ‘consult

[the] Guidelines and take them into account when sentencing.’” United States v. Clark, 434 F.3d

684, 685 (4th Cir. 2006) (quoting Booker, 543 U.S. at 264). The Supreme Court has directed

district courts to “begin all sentencing proceedings by correctly calculating the applicable

Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007). The sentencing court,

however, “may not presume that the Guidelines range is reasonable.” Nelson v. United States,

555 U.S. 350, 352 (2009). The “Guidelines should be the starting point and the initial

                                                 5
                                                                                               16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page6Page
                                                         Page  7ofof13232
                                                                     14   of 246289
                                                                       PageID#
                                                                        PageID#  6963



benchmark,” but the sentencing court must also “consider all of the § 3553(a) factors” in

determining the appropriate sentence. Id.; see also Clark, 434 F.3d at 685. Ultimately, the

sentence imposed must meet a standard of reasonableness. See Booker, 543 U.S. at 260-61.

       A. Guidelines Range

           1. The Applicable Guidelines Provisions

       The defendant pled guilty to the willful failure to file an FBAR, in violation of 31 U.S.C.

Sections 5314 and 5322. The offense of conviction in this case falls under U.S.S.G. § 2S1.3.

The Probation Office calculated the Guidelines range under U.S.S.G. § 2S1.3(a)(2) (the “Part-S

Guidelines”). See Presentence Investigation Report, ¶ ¶ 76-85. That provision includes a cross-

reference to the theft and fraud Guidelines, and sets the base offense level as follows:

              6 plus the number of offense levels from the table in § 2B1.1
              (Theft, Property Destruction, and Fraud) corresponding to the
              value of the funds, if subsection (a)(1) does not apply.

Probation calculated the base offense level as 28. Probation added 22 levels as it placed the

“value of funds” at $28,151,724, the year-end value of the assets in the unreported accounts in

2004 (the highest year-end balance). See PSR, ¶¶ 65(j), 76; U.S.S.G. § 2B1.1(b)(1)(L) (more

than $25 million).

       The government contends, as does Probation, that two levels should be added as the

defendant “committed the offense as part of a pattern of unlawful activity involving more than

$100,000 in a 12-month period.” See U.S.S.G. § 2S1.3(b)(2). The Application Note to § 2S1.3

defines a pattern of illegal activity as “at least two separate occasions of unlawful activity

involving a total amount of more than $100,000 in a 12-month period, without regard to whether

any such occasion occurred during the course of the offense or resulted in a conviction for the

conduct that occurred on that occasion.” Kim filed false FBARs on October 14, 2007 (for 2006)

and again on March 27, 2008 (for 2008). On each FBAR, Kim failed to report that he owned and
                                                  6
                                                                                                 16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page7Page
                                                         Page  8ofof13233
                                                                     14   of 246290
                                                                       PageID#
                                                                        PageID#  6964



controlled any of the financial accounts in Switzerland. Kim also filed a false 2007 Individual

Income Tax Return, Form 1040, on March 3, 2008, which omitted any income that Kim earned

from the assets in his undeclared accounts in Switzerland. Kim’s attorneys calculated that Kim

omitted $104,699 in ordinary income on the 2007 return. The filing of two false FBARs and a

false return within a 12-month period qualifies as a “pattern of unlawful activity” sufficient to

trigger the two-level enhancement.

        While 2S1.3 may be the proper Guideline, the government respectfully requests that the

Court sentence the defendant under U.S.S.G. § 2T, the Tax Guidelines. As stated in the Plea

Agreement, “at the time that the defendant agreed to plead guilty, the Government consistently

took the position with similarly situated defendants that the applicable Guideline was U.S.S.G.

§ 2T1.1 and § 2T1.4 due to the cross reference in § 2S1.3(c)(1).”2 Plea Agreement, Dkt. # 10,

pp. 3-4.

        In 2012, Kim and the government commenced plea negotiations with the defendant’s

counsel. At that time, the government had entered into plea agreements with a number of several

other legal permanent residents that required those individuals to plead guilty to FBAR charges,

and not tax charges. In each of those cases, the plea agreements specifically set forth a

Guidelines calculation using the Tax Guidelines and not § 2S1.3. After Kim and the government

had reached an agreement in principle, the government continued to employ the Tax Guidelines

in virtually every other FBAR case. In order to ensure that this defendant receives equitable

treatment, the government believes that the appropriate Guidelines which should be applied in

this case are the alternative calculation under § 2S1.3(c)(1).



2
 U.S.S.G. § 2S1.3 states as follows: “If the offense was committed for the purposes of violating the
Internal Revenue laws, apply the most appropriate guideline from Chapter Two, Part T (Offenses Involving
Taxation) if the resulting offense level is greater than that determined above.”
                                                       7
                                                                                                           16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB     Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19   Page8Page
                                                         Page  9ofof13234
                                                                     14   of 246291
                                                                       PageID#
                                                                        PageID#  6965



       The base offense level for this offense is 16 pursuant to U.S.S.G. § 2Tl.l(a)(1) and

§ 2T4.1(F), because the tax loss exceeded $100,000. The base offense level is increased by 2

levels, pursuant to U.S.S.G. § 2T1.1(b)(2), because the offense involved sophisticated means.

The defendant should receive a 3-level reduction for acceptance of responsibility resulting in a

total offense level of 15. The advisory range is 18 to 24 months of imprisonment and the fine

range is $4,000 to $40,000.

       B. Section 3553(a) Factors

           1. Nature and Circumstances of the Offense, History and Characteristics of the
              Defendant, and the Need for Just Punishment

       Tax evasion is a serious crime, and the use of offshore accounts by U.S. taxpayers to

evade their income tax obligations directly affects the ability of the Treasury to raise funds for

government expenditures. In April 2016, the IRS estimated that for the years 2008-2010, the

U.S. tax gap, which represented the total amount of U.S. taxes owed but not paid on time, was

$458 billion, despite an overall tax compliance rate among American taxpayers of 81.7%. See

“Tax Gap Estimates for Tax Years 2008–2010,” report by the IRS, available at:

https://www.irs.gov/PUP/newsroom/tax%20gap%20estimates%20for%202008%20through%202

010.pdf. The IRS found that these updated “estimates suggest that compliance is substantially

unchanged since last estimated for [tax year] 2006.” Id. at 2.

       What sets Hyung Kim apart from many other seemingly similarly situated defendants, is

the level and duration of the deception he employed to hide his assets from the IRS. For over a

dozen years, the defendant employed a series of ever more aggressive schemes to conceal the

windfall that he inherited. Kim utilized nine different accounts at five Swiss banks to hide his

assets. For four of those accounts, the defendant used nominee entities, formed in Caribbean tax-

haven countries, to add a further layer of protection. The defendant and his co-conspirator,

                                                  8
                                                                                              16184362 2
Case Case
  Case     1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
        1:17-cr-00248-LMB    Document
                         Document
                           Document 26 528-1
                                  314-6 Filed  Filed 02/26/19
                                        Filed 01/19/18
                                              02/15/19   Page  Page
                                                         Page 910     235
                                                                ofof1314  of 246292
                                                                       PageID#
                                                                         PageID# 6966



 Paltzer, used one of those entities, Edraith Invest & Finance, to deceive a realtor and other third

 parties involved in the purchase of his home on Cape Cod. They went so far as to concoct a ruse

 whereby Kim and Paltzer exchanged emails wherein they pretended that Kim was renting the

 home from another family.

         Kim had numerous opportunities to report his accounts and come into compliance. Each

 time, he chose to continue his criminal conduct. From 2004 through 2008, Kim filed FBARs on

 which he reported his ownership of certain accounts in South Korea. In each of those years, he

 had the opportunity to come clean about his Swiss accounts. He could have informed his U.S.

 return preparers about the Swiss accounts and sought their advice for properly reporting the

 ownership of the accounts and the income that he received, and pay the tax due and owing. Kim

 stayed silent.

         In the same year that he filed his last, false FBAR, Paltzer, Kim’s Swiss attorney,

 presented to him the option to close the accounts and bring the money to the United States.

 Instead, Kim chose to burrow deeper into the darkness of offshore evasion. He moved his assets

 to a bank that touted itself as refusing to be “bullied” by a “foreign authority,” such as U.S. law

 enforcement.

         Kim kept the funds in Switzerland for almost three more years. He continued to conceal

 his accounts from his return preparer and never filed FBARs during those years. In 2011, Kim

 again had the option to come clean and report his offshore assets. Instead, he elected to spend

 down the assets. Through a series of messages hidden in packages mailed from the U.S. to his

 former banker in Switzerland, Kim arranged to close his account by using the remaining fund to

 buy yet more high-end jewelry.




                                                   9
                                                                                               16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB      Document
                         Document
                           Document 26 528-1
                                  314-6 Filed   Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19  Page  Page
                                                          Page10
                                                               11     236
                                                                 ofof13
                                                                      14  of 246 293
                                                                        PageID#
                                                                         PageID#  6967



         Given the duration of the offense, the amounts involved, the defendant’s knowledge of

 his duty to report his foreign financial accounts, and the myriad of schemes and lies that the

 defendant perpetrated, a sentence of incarceration is required in order to reflect the seriousness of

 the offense, to promote respect for the law, and to provide just punishment for the offense.

                2.      The Need for Deterrence

         Over the past decade, the government endeavored to crack down on the use of foreign

 financial accounts by U.S. citizens seeking to evade the payment of their taxes. The foreign

 banks and institutions are more likely to aid and assist the ultra-high net worth individuals, like

 the defendant, to evade their taxes. Such foreign institutional assistance makes these crimes

 more difficult to detect, investigate and prosecute. Further, prosecutions involving offshore

 accounts such as this one require the government to commit significant investigative and

 prosecutorial resources, and the IRS typically detects the criminal conduct well after the offenses

 have been committed. A sentence of incarceration and a strong message of general deterrence in

 this case is necessary to ensure that U.S. taxpayers do not use foreign financial accounts to evade

 their taxes.

         The government concedes that the defendant will pay a great financial price for his

 crimes. He has already remitted over $14 million to the government as a civil penalty for his

 willful failure to report his foreign banks accounts. Nevertheless, the defendant should receive

 no mercy for paying over what amounts to slightly more than 7% of his current net worth. He

 had numerous opportunities to report his accounts, had access to seasoned professionals who

 knew how to do such reporting, and chose not do so. He has no one to blame but himself.

 Further, Kim would have owed the same civil penalty had he been audited, not prosecuted.




                                                  10
                                                                                                16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB      Document
                         Document
                           Document 26 528-1
                                  314-6 Filed   Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19  Page  Page
                                                          Page11
                                                               12     237
                                                                 ofof13
                                                                      14  of 246 294
                                                                        PageID#
                                                                         PageID#  6968



        C.      Fine

        The Guidelines instruct that “[t]he court shall impose a fine in all cases, except where the

 defendant establishes that he is unable to pay and is not likely to become able to pay any fine.

 U.S.S.G. § 5E1.2(a). The Presentence Report states that Kim’s assets exceed $200 million and

 he receives monthly cash flow of more than $450,000. As such, the government recommends

 that the Court impose a substantial fine.

 III.   Restitution

        Pursuant to 18 U.S.C. § 3663A, restitution is mandatory in this case, and the parties have

 agreed that the defendant should pay full restitution to the IRS. The government expects that by

 the time of sentencing the defendant will have filed amended federal and state income tax returns

 and directly paid over the tax due and owing as well as interest.

        Nonetheless, the government respectfully requests that the Court order restitution to the

 IRS for the following years in the following amounts: 2003 – $93,223; and 2009 – $63,828.




                                                 11
                                                                                             16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB      Document
                         Document
                           Document 26 528-1
                                  314-6 Filed   Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19  Page  Page
                                                          Page12
                                                               13     238
                                                                 ofof13
                                                                      14  of 246 295
                                                                        PageID#
                                                                         PageID#  6969



 IV.    Conclusion

        Based on the foregoing, and for the reasons stated in the United States’ sealed filing, the

 United States submits that a final sentence should be imposed of nine (9) months of

 imprisonment, three (3) years of supervised release, an appropriate fine, and a $100.00 special

 assessment.

                                              Respectfully submitted,

                                              Dana J. Boente
                                              United States Attorney

                                      By:              /s/
                                              Mark D. Lytle
                                              Assistant United States Attorney
                                              Eastern District of Virginia
                                              Counsel for the United States of America
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Tel.: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: Mark.Lytle@usdoj.gov


                                      By:              /s/
                                              Mark F. Daly
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Tel.: (202) 616-2245 (phone)
                                              Fax: (202) 616-1786 (fax)
                                              E-mail: Mark.F.Daly@usdoj.gov

                                              Robert J. Boudreau
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Tel.: (202) 616-3336 (phone)
                                              Fax: (202) 514-0962 (fax)
                                              E-mail: Robert.J.Boudreau@usdoj.gov

                                                 12
                                                                                             16184362 2
Case
 CaseCase  1:17-cr-00201-ABJ
     1:18-cr-00083-TSE
       1:17-cr-00248-LMB      Document
                         Document
                           Document 26 528-1
                                  314-6 Filed   Filed 02/26/19
                                         Filed01/19/18
                                               02/15/19  Page  Page
                                                          Page13
                                                               14     239
                                                                 ofof13
                                                                      14  of 246 296
                                                                        PageID#
                                                                         PageID#  6970



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of January, 2018, I electronically filed the foregoing

 Position of the United States With Respect to Sentencing with the Clerk of Court using the

 CM/ECF system which will send notification of such filing to all attorneys of record.

        A copy has also been sent via email to:

                       Karen Riffle
                       Supervising United States Probation Officer
                       Karen_Riffle@vaep.uscourts.gov



                                                       /s/
                                               Mark F. Daly
                                               Special Assistant United States Attorney




                                                  13
                                                                                              16184362 2
CaseCase 1:17-cr-00201-ABJ
    1:18-cr-00083-TSE       Document
                        Document 314-7528-1
                                        FiledFiled 02/26/19
                                             02/15/19   PagePage
                                                             1 of 5240 of 246 6971
                                                                    PageID#




                        EXHIBIT G
CaseCase 1:17-cr-00201-ABJ
    1:18-cr-00083-TSE
       Case                  Document
             1:17-cr-00201-ABJ
                         Document 314-7528-1
                                Document  509 Filed
                                         Filed  Filed02/26/19
                                               02/15/19   PagePage
                                                      02/13/19   of 5241
                                                               2Page  1 ofof4246 6972
                                                                      PageID#



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                 Crim. Action No. 17-0201-01 (ABJ)
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                  Defendant.        )
____________________________________)


                                              ORDER

       Defendant Paul J. Manafort, Jr. entered a plea of guilty in this case on September 14, 2018.
The plea agreement [Dkt. # 422] provides:

               Your client shall cooperate fully, truthfully, completely, and
               forthrightly with the Government . . . .

Plea Agreement ¶ 8.

         Defendant agreed in paragraph 8(a) of the agreement to be debriefed; in paragraph 8(c) to
testify at any proceedings, and in paragraph 8(f) that he “must at all times give complete, truthful,
and accurate information and testimony, and must not commit, or attempt to commit, any further
crimes.” Paragraph 8 goes on to provide that defendant “shall testify fully, completely and
truthfully before any and all Grand Juries” in the District of Columbia or elsewhere.

       Paragraph 13 – “Breach of Agreement” provides:

               Your client understands and agrees that, if after entering this
               Agreement, [he] fails specifically to perform or to fulfill completely
               each and every one of [his] obligations under this Agreement, or
               engages in any criminal activity prior to sentencing or during his
               cooperation . . . , [he] will have breached this Agreement.

               Should it be judged by the Government in its sole discretion that the
               defendant has failed to cooperate fully, has intentionally given false,
               misleading or incomplete information or testimony, has committed
               or attempted to commit any further crimes, or has otherwise
               violated any provision of this agreement, the defendant will not be
               released from his pleas of guilty but the Government will be released
               from its obligations under the agreement, including (a) not to oppose


                                                 1
CaseCase 1:17-cr-00201-ABJ
    1:18-cr-00083-TSE
       Case                  Document
             1:17-cr-00201-ABJ
                         Document 314-7528-1
                                Document  509 Filed
                                         Filed  Filed02/26/19
                                               02/15/19   PagePage
                                                      02/13/19   of 5242
                                                               3Page  2 ofof4246 6973
                                                                      PageID#



               the downward adjustment [to the U.S. Sentencing Guidelines
               calculation] for acceptance of responsibility . . . .

               Your client understands that the Government shall be required to
               prove a breach of this Agreement only by good faith.

        The defendant accepted the plea agreement; the signed acceptance on last page states,
“I fully understand this Agreement and agree to it without reservation. I do this voluntarily and of
my own free will, intending to be legally bound.” After the plea was entered, sentencing was
deferred while the defendant’s cooperation was ongoing.

        On November 26, 2018, the parties informed the Court in a joint status report [Dkt. # 455]
that it was the government’s position that the defendant had breached the plea agreement by
making false statements to the FBI and Office of Special Counsel (“OSC”) and that it was time to
set a sentencing date. The defendant disputed the government’s characterization of the information
he had provided and denied that he had breached the agreement, but he agreed that in light of the
dispute, it was time to proceed to sentencing. Thereafter, the government was ordered to provide
the Court with information concerning the alleged breach, a schedule was established for the
defense to respond, and the following submissions were made a part of the record in the case:

       December 7, 2018       Government’s Submission in Support of its Breach Determination
                              [Dkt. # 461] (Sealed); [Dkt. # 460] (Public)

       January 8, 2019        Defendant’s Response to the Government’s Submission in Support
                              of its Breach Determination [Dkt. # 470] (Sealed); [Dkt. # 472]
                              (Public)

       January 15, 2019       FBI Declaration in Support of the Government’s Breach
                              Determination with accompanying exhibits [Dkt # 477] (Sealed);
                              [Dkt. # 476] (Public)

       January 23, 2019       Defendant’s Reply to the Declaration [Dkt. # 481] (Sealed);
                              [Dkt. # 482] (Public)

      The Court held a sealed hearing on February 4, 2019, and the parties each filed post-hearing
submissions. See Def.’s Post-Hearing Mem. [Dkt. # 502] (Sealed), [Dkt. # 505] (Public);
Government’s Suppl. [Dkt. # 507] (Sealed).

        It is a matter of public record that the Office of Special Counsel has alleged that the
defendant made intentionally false statements to the FBI, the OSC, and/or the grand jury in
connection with five matters: a payment made by Firm A to a law firm to pay a debt owed to the
law firm by defendant Manafort; co-defendant Konstantin Kilimnik’s role in the obstruction of
justice conspiracy; the defendant’s interactions and communications with Kilimnik; another
Department of Justice investigation; and the defendant’s contacts with the current administration
after the election. The parties are agreed that it is the government’s burden to show that there has
been a breach of the plea agreement, but to be relieved of its obligations under the agreement, it
must simply demonstrate that its determination was made in good faith. Plea Agreement ¶ 13.


                                                 2
CaseCase 1:17-cr-00201-ABJ
    1:18-cr-00083-TSE
       Case                  Document
             1:17-cr-00201-ABJ
                         Document 314-7528-1
                                Document  509 Filed
                                         Filed  Filed02/26/19
                                               02/15/19   PagePage
                                                      02/13/19   of 5243
                                                               4Page  3 ofof4246 6974
                                                                      PageID#



       In its January 8, 2019 response to the breach allegations, the defense stated that “given the
highly deferential standard that applies to the Government’s determination,” Def.’s Resp. [Dkt.
# 472] at 2, it was not challenging the assertion that the determination was made in good faith.
And, in response to a question posed by the Court at a status hearing held on January 25, 2019, the
defendant conceded that that the determination was made in good faith. Tr. of Hearing (Jan. 25,
2019) [Dkt. # 500] at 13.

        In light of the defendant’s concession, and based upon the Court’s independent review of
entire record, including: all of the pleadings listed above and the supporting exhibits; the facts and
arguments placed on the record at the hearing held on February 4, 2019; and the post-hearing
submissions, the Court ruled at the hearing held on February 13, 2019 that the Office of Special
Counsel made its determination that the defendant made false statements and thereby breached the
plea agreement in good faith. Therefore, the Office of Special Counsel is no longer bound by its
obligations under the plea agreement, including its promise to support a reduction of the offense
level in the calculation of the U.S. Sentencing Guidelines for acceptance of responsibility.

        But that is not the only question before the Court to decide. The question remains whether
the defendant made intentionally false statements in connection with the five matters that have
been identified by the Office of Special Counsel. The answer bears upon the applicability of
certain provisions of the Sentencing Guidelines, in particular, the adjustment for acceptance of
responsibility, and it bears more generally on the Court’s assessment of the factors set forth in the
sentencing statute, 18 U.S.C. § 3553(a). The parties are agreed that the government is bound to
prove facts that bear on the application of the Guidelines by a preponderance of the evidence.

       Based upon its consideration of the entire record and the arguments of counsel at the
hearing of February 4, 2019, for the reasons stated on the record at the continuation of the sealed
hearing on February 13, 2019, the Court made the following additional findings:

       I.      OSC has established by a preponderance of the evidence that defendant
               intentionally made false statements to the FBI, the OSC, and the grand jury
               concerning the payment by Firm A to the law firm, a matter that was material to
               the investigation. See United States v. Moore, 612 F.3d 698, 701 (D.C. Cir. 2010).

       II.     OSC has failed to establish by a preponderance of the evidence that on October 16,
               2018, defendant intentionally made false statements concerning Kilimnik’s role in
               the obstruction of justice conspiracy.

       III.    OSC has established by a preponderance of the evidence that the defendant
               intentionally made multiple false statements to the FBI, the OSC, and the grand
               jury concerning matters that were material to the investigation: his interactions and
               communications with Kilimnik.

       IV.     OSC has established by a preponderance of the evidence that on October 5, 2018,
               the defendant intentionally made false statements that were material to another DOJ
               investigation.




                                                  3
CaseCase 1:17-cr-00201-ABJ
    1:18-cr-00083-TSE
       Case                  Document
             1:17-cr-00201-ABJ
                         Document 314-7528-1
                                Document  509 Filed
                                         Filed  Filed02/26/19
                                               02/15/19   PagePage
                                                      02/13/19   of 5244
                                                               5Page  4 ofof4246 6975
                                                                      PageID#



       V.      OSC has failed to establish by a preponderance of the evidence that on October 16,
               2018, defendant intentionally made a false statement concerning his contacts with
               the administration.

       This order does not address the question of whether the defendant will receive credit for his
acceptance of responsibility in connection with the calculation of the Sentencing Guidelines or
how any other Guideline provision will apply to this case. Those issues, which depend on the
consideration of a number of additional factors, will be determined at sentencing, after the
Presentence Investigation Report has been completed, the parties have filed their memoranda in
aid of sentencing, and the Court has heard argument.

       The Court reporter is hereby ORDERED to provide a copy of the sealed transcript of
today’s hearing to the parties by 12:00 noon on February 14, 2019, and the parties must inform the
Court of any redactions that must to be made before the transcript can be released no later than
11:00 a.m. on February 15, 2019.

       SO ORDERED.




                                                     AMY BERMAN JACKSON
                                                     United States District Judge

DATE: February 13, 2019




                                                 4
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 245 of 246




           ATTACHMENT F
Case 1:17-cr-00201-ABJ Document 528-1 Filed 02/26/19 Page 246 of 246




           REDACTED
